Exhibit 10.1

LIMITED LIABILITY COMPANY AGREEMENT

OF

LIFECOMM LLC

THIS LIMITED LIABILITY COMPANY AGREEMENT of LIFECOMM LLC, a Delaware limited
liability company (the “Company”), is made and entered into as of May 12, 2010
(the “Effective Date”) by and among HUGHES Telematics, Inc., a Delaware
corporation (“HTI”), QUALCOMM INCORPORATED, a Delaware corporation (“QC”), and
American Medical Alert Corp., a New York corporation (“AMAC”).

W I T N E S S E T H:

WHEREAS, the Members have agreed to form the Company and to enter into this
Agreement for the purpose set forth in Section 1.6, pursuant to the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the Members hereby agree as
follows:

ARTICLE I

ORGANIZATIONAL MATTERS

1.1. Formation. The Members hereby confirm and ratify the formation of the
Company as of the Effective Date pursuant to the terms of this Agreement and the
filing of the Certificate of Formation (a copy of which is attached hereto as
Exhibit A) (the “Certificate of Formation”) with the Delaware Secretary of State
on the Effective Date. The Interests of the Members, and the rights and
obligations of the Members with respect thereto, are subject to all of the terms
and conditions of this Agreement and the Delaware LLC Act. The General Manager
(or a Person designated by the General Manager) is hereby designated as an
authorized person, within the meaning of the Delaware LLC Act, to execute,
deliver and file any amendments and/or restatements to the Certificate of
Formation Approved with Supermajority Approval of the Members in accordance with
Sections 5.6 and 14.3 of this Agreement. From and after the date hereof, the
General Manager shall cause an authorized officer of the Company or another
Person designated by the General Manager to execute and file any certificate and
comply with any similar requirements of any jurisdiction in which the Company
shall be deemed to be doing business pursuant to applicable jurisdictional
requirements.

1.2. Name. The Company shall conduct its activities under the name of “LIFECOMM
LLC” or such other name as the Members shall Approve with Supermajority Approval
of the Members in accordance with Section 5.6 of this Agreement; provided, that
the name shall always contain the words “Limited Liability Company” or the
letters “LLC”. Prompt notice of any such change shall be given to each Member.

1.3. Principal Offices. The Company shall maintain its principal place of
business at any location as may be selected by the Board from time to time. The
Company shall initially maintain its principal place of business at 2002 Summit
Boulevard, Suite 1800, Atlanta, GA 30319.



--------------------------------------------------------------------------------

1.4. Agent for Service of Process. The Company shall continuously maintain a
registered office and a designated and duly qualified agent for service of
process on the Company in the State of Delaware. The name and address of the
Company’s agent for service of process is National Corporate Research, Ltd.,
located at 615 S. DuPont Highway, Kent County, Dover, Delaware, or such other
agent as the Board designates in accordance with the Delaware LLC Act.

1.5. Term. The Company shall commence its existence on the date that the
Certificate of Formation is filed in the office of the Secretary of State of the
State of Delaware. The Company shall continue its existence until terminated in
accordance with this Agreement or the Delaware LLC Act.

1.6. Business and Purpose of the Company

(a) The purpose of the Company is to design, develop, finance and operate a
mobile personal emergency response service (“Mobile PERS”) (and services
considered ancillary thereto by the Mobile PERS industry in general as
determined by Supermajority Approval of the Board), in the Territory (as such
purpose may be amended, supplemented or otherwise modified from time to time,
with the Supermajority Approval of the Members in accordance with Section 5.6 of
this Agreement, the “Business”). The Company shall be an association among the
Members only for such specifically authorized business purpose and shall not be
deemed to create any association among the Members with respect to any other
activities whatsoever other than the activities within such business purpose
described herein.

(b) The authority granted to the Board hereunder to bind the Company shall be
limited to the actions necessary, proper, or advisable to effectuate and carry
out the foregoing purpose and to operate the Business of the Company in
accordance with the Business Plan or other Approved Plan. The Company will not
have any rights in or to any other business which may be engaged in by any
Member or its Affiliates.

1.7. No Partnership Intended for Nontax Purposes. The Company has been formed
under the Delaware LLC Act and the Members expressly deny any intent to form a
partnership under Delaware law or any other law, or a corporation under Delaware
law or any other law. The Members do not intend to be partners with each other
except as provided in the next sentence, or partners with any third party.
However, the Members intend that the Company be treated as a partnership for
U.S. federal, state and local tax purposes, if the Members under applicable tax
law can choose the form of tax treatment for the Company.

1.8. Liability of Members to Third Parties. Except as otherwise provided in the
Delaware LLC Act, no Member shall be personally liable for any debt, obligation
or liability of the Company, whether arising in contract, tort or otherwise, by
reason of being a Member.

1.9. Reliance by Third-Party Creditors. This Agreement is entered into among the
Members for the exclusive benefit of the Company, its Members and their
successors and permitted assigns under the terms of this Agreement. This
Agreement is expressly not intended

 

2



--------------------------------------------------------------------------------

for the benefit of any creditor of the Company or any other Person. Except and
only to the extent provided by applicable statute, no such creditor or third
party shall have rights under this Agreement or any agreement between the
Company and any Member with respect to any Capital Contributions or otherwise.

1.10. Title to Property. All Property shall be owned by the Company as an entity
and no Member shall have any ownership interest in such Property in the Member’s
individual name or right. The Company shall hold all Property in the name of the
Company.

ARTICLE II

MEMBERS AND INTERESTS; CAPITAL CONTRIBUTIONS

2.1. Members and Interests.

(a) Each Member’s Interest in the Company will be represented by Units. The
Units initially shall be divided into three (3) Classes: “Class A Units,”
“Class B Units,” and “Class C Units”. As of the Effective Date, there are issued
and outstanding *** Class A Units, *** Class B Units, and *** Class C Units.
Annex A hereto contains the name, Class and number of Units owned by each Member
as of the Effective Date, which are being issued in exchange for such Member’s
Capital Contribution and, as applicable, provision of services described in
Schedule 1, pursuant to this Agreement. Annex A shall be revised from time to
time to reflect the admission or withdrawal of a Member or the issuance,
transfer, assignment, redemption, relinquishment to the Company or other
cancellation of Units in accordance with the terms of this Agreement and other
modifications to or changes in the information set forth therein. Any Units that
are relinquished to, redeemed by, or otherwise repurchased by, the Company,
shall be deemed for all purposes of this Agreement to be canceled and no longer
outstanding, and shall not have any rights hereunder.

(b) The Company shall incur obligations solely under the direction and with the
Approval of the Board, acting by majority (except to the extent that
Supermajority Approval of the Board and/or Supermajority Approval of the Members
is required as set forth herein). The Company shall not incur any obligation
that, in order for the Company to pay such obligation in full when it comes due,
would necessitate any of the Initial Members to contribute cash or non-cash
Capital Contributions to the Company in excess of, or any sooner than, as set
forth in Sections 2.2, 2.3, 2.4 or 2.9 hereof respectively. The Initial Members
acknowledge that, subject to the immediately preceding sentence and the other
limitations on Board action set forth in this Agreement, the Board may Approve
obligations that are not to be repaid out of Initial Member funding, but rather
are to be repaid out of cash provided from the operation of the Company,
provided the Board believes in good faith that such obligations can reasonably
be expected to be repaid from such cash provided by operations.

(c) To the extent a portion of the non-cash contributions (in the form of
services or otherwise) of certain Initial Members as described in Section 2.2(b)
or Section 2.3(b) are to be effectively made (e.g., services are to be
performed) following issuance of the Units under this Section 2, the Company
will on a *** review any invoice provided pursuant to Section 2.1(d) to ensure
the Company receives such non-cash contributions in full and in compliance

 

3



--------------------------------------------------------------------------------

with the applicable Transaction Agreements between the Company and each such
Initial Member and reflect such non-cash Capital Contribution by each such
Initial Member upon presentment of such invoice. Each such Initial Member shall
be obligated to provide all of such future non-cash contributions in accordance
with Schedule 1 hereto and the applicable Transaction Agreements between the
Company and such Initial Member until such time as the Company has received the
full amount of non-cash contributions, provided that the Company has *** in
accordance with the provisions of this Agreement. If an Initial Member fails to
fully satisfy its obligation to make its future non-cash contributions by the
end of Funding Period 1 (provided that the Company has not *** prior thereto in
accordance with the provisions of this Agreement), such Initial Member shall ***
on the *** anniversary of the Effective Date, or if sooner, immediately prior to
any Capital Event. Notwithstanding the foregoing, except as otherwise provided
in Sections 2.2(c) or 2.3(d), if during Funding Period 1 an Initial Member
otherwise fails to provide or continue to provide non-cash contributions
constituting all or a portion of its required contributions in accordance with
Schedule 1 hereto and the applicable Transaction Agreements between the Company
and such Initial Member and the timeline prescribed hereunder or thereunder for
a period of *** following notice given by the Company or any other Initial
Member of such failure to provide such non-cash contributions (provided that the
Company has not *** prior thereto in accordance with the provisions of this
Agreement), then, such Initial Member shall *** in *** intervals consistent with
the in-kind schedule set forth on Schedule 1 hereto. If such Initial Member
fails *** (a “Cash Payment Default”), then, the Company or any Initial Member
shall be entitled to pursue any remedies that may be available hereunder or
under the applicable Transaction Agreement between the Company and such Initial
Member or under applicable law against such Initial Member with respect to such
Initial Member’s *** such unsatisfied non-cash contribution, including without
limitation specific performance or a claim for damages hereunder or under such
Transaction Agreement in the amount of any such unsatisfied non-cash
contribution, provided, however, that *** for the same failure by such Initial
Member to satisfy its obligation to pay cash in the amount of any such
unsatisfied non-cash contribution. If neither the Company nor any Initial Member
elects to pursue any such remedy for such Cash Payment Default against such
Initial Member within *** of such Cash Payment Default, then the Percentage
Interest of such Initial Member shall be proportionately reduced by *** as
compared to such Initial Members total Capital Contributions hereunder (e.g., if
an Initial Member fails to provide $2,000,000 *** and initial and future ***
hereunder are $10,000,000, then such Initial Member’s Percentage Interest would
be reduced by ***). In the event that any Member’s Percentage Interest is
reduced hereunder, the Units held by such Member concurrently therewith shall be
proportionately reduced, relinquished and cancelled and Annex A shall be revised
to reflect such modifications in accordance with Section 2.1(a) hereof.

(d) For all in-kind contributions of services to the Company contemplated by
this Section 2.1 and Sections 2.2 and 2.3 hereof, the Initial Member providing
such in-kind contribution of services shall bill the Company for such services
and shall specify in such bill the amount to be paid by the Company (if any) for
such services, *** as in-kind contribution of services provided to the Company
(which shall be reflected in such Initial Member’s Capital Account), in each
case in accordance with the *** as set forth on Schedule 1 hereto or as
otherwise set forth in the applicable Transaction Agreement between the Company
and such Initial Member. The Company and each Initial Member shall have the
right to request copies of accounting records as reasonably necessary for
purposes of confirming an Initial Member’s actual in-kind contributions.

 

4



--------------------------------------------------------------------------------

2.2. HTI Contributions.

(a) In consideration for its *** Class A Units, HTI shall make the contributions
of property and of the services specified in the HTI Infrastructure Access
Agreement, each as described in Section 2.A. of Schedule 1, and shall also
contribute the additional services specified in Section 2.B. of Schedule 1
pursuant to the HTI Services Agreement, subject to the dollar limitations set
forth in Section 2.2(b), and HTI shall not be required to make any cash Capital
Contributions in consideration for such Class A Units (except in an amount equal
to any unsatisfied non-cash Capital Contribution on the sixth anniversary of the
Effective Date or otherwise prior to such time in accordance with
Section 2.1(c)). The initial Gross Asset Value of the property contributions
described in this Section 2.2(a) is $10,500,000. Such initial Gross Asset Value
shall be reflected in HTI’s Capital Account.

(b) Through the end of Funding Period 1, HTI shall contribute additional
services with a value in an aggregate amount of $10,900,000, in the form set
forth in Section 2.B. of Schedule 1 attached hereto and subject to the terms and
conditions of the HTI Services Agreement. The aggregate value of the services to
be contributed by HTI pursuant to this Section 2.2(b) (the “HTI Cumulative
Contributions”) shall not exceed $10,900,000.

(c) Notwithstanding anything herein to the contrary, HTI shall not be required
to make a contribution of its services, as otherwise may be required hereunder,
at any time when the Company is in material breach of its obligations under the
HTI Infrastructure Access Agreement or the HTI Services Agreement and either
such Agreement is properly terminated in connection therewith, except to the
extent that HTI caused the Company’s material breach of such agreement.

2.3 QC Contributions. In consideration for its *** Class B Units, QC shall make
cash Capital Contributions and non-cash contributions to the Company, subject to
the following dollar limitations set forth below in this Section 2.3:

(a) QC shall make a cash Capital Contribution in the amount of $6,000,000 which
shall be made in full *** the Effective Date in U.S. dollars by wire transfer of
immediately available funds to the Company’s account set forth on Exhibit B.
Such $6,000,000 cash contribution shall be reflected in QC’s Capital Account.

(b) As of the Effective Date, QC also shall make non-cash Capital Contributions
of *** as described in Section 1.A of Schedule 1 for licensing and contributing
to the Company the rights and assets set forth in the QC Know-How License
Agreement which shall have an initial Gross Asset Value of ***. Such initial
Gross Asset Value shall be reflected in QC’s Capital Account.

(c) Through the end of Funding Period 1, QC shall contribute additional services
to the Company with a value (determined in accordance with Schedule 1) in an
aggregate amount of ***, in the form set forth in Section 1.B. of Schedule 1
attached hereto and subject to the terms and conditions of the QC Services
Agreement, provided that the aggregate value of the services to be contributed
by QC pursuant to this Section 2.3(c) shall not exceed ***.

 

5



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein to the contrary, QC shall not be required to
make contributions at any time when ***, as applicable, is properly terminated
in connection therewith, except to the extent that ***, as applicable. The
aggregate value (inclusive of the initial Gross Asset Value of any property
contributed to the Company and the aggregate value of any other contributions to
the Company) of contributions made to the Company by QC pursuant to this
Section 2.3 (the “QC Cumulative Contributions”) shall not exceed ***.

2.3A Gross Asset Value Attributable to Certain In-Kind Contributions. The
contributions described in Sections 2.2(b) and 2.3(c) will result in an increase
in the Gross Asset Value of Company intangible property equal to the value of
such contributions, as and when such contributions are made; provided however
that in no event shall the aggregate value of the relevant services exceed the
aggregate value of such services as set forth in Sections 2.2(b) and 2.3(c), as
applicable. Such increases in Gross Asset Value shall be taken into account in
computing adjustments to Members’ Capital Accounts in the manner set forth in
Article III, and such contributions shall constitute Capital Contributions for
purposes of Sections 2.1(a), 3.3(c) and 13.1(c), in an amount equal to the value
of such contributions, as and when made; provided however that in no event shall
the aggregate value of the relevant services exceed the aggregate value of such
services as set forth in Sections 2.2(b) and 2.3(c), as applicable

2.4 AMAC Capital Contributions. In consideration for its *** Class C Units, AMAC
shall make Capital Contributions in the amount of $4,000,000 which shall be made
in full *** the Effective Date in U.S. dollars by wire transfer of immediately
available funds to the Company’s account set forth on Exhibit B. The aggregate
amount of Capital Contributions contributed by AMAC pursuant to this Section 2.4
(the “AMAC Cumulative Contributions”) shall not exceed $4,000,000.

2.5 Additional Capital Contributions. The Board may elect to solicit the Members
to make additional Capital Contributions to the Company beyond those set forth
in Sections 2.2, 2.3 and 2.4 above for use in acquiring Company assets or in
funding Company operations or reserves when the Company is in need of such funds
at such times and consistent with the Business Plan or other Approved Plan. Such
solicitations for additional Capital Contributions (other than a Pre-Approved
Capital Call under Section 2.9) shall be subject to the terms of Section 2.8.
Except as set forth in Sections 2.1(d), 2.2, 2.3, 2.4, 2.9 or otherwise
expressly set forth in this Agreement, under no circumstances shall any Member
be obligated to make Capital Contributions to the Company.

2.6 Issuance of Additional Units. Upon Supermajority Approval of the Board and
subject to the terms of Section 2.8 (but expressly excluding the Pre-Approved
Capital Call under Section 2.9 which shall be deemed pre-approved by, and shall
require no further approval of, the Board or Members), the officers of the
Company are authorized from time to time to cause the Company to issue to the
Members or other Persons additional Interests in the Company (such additional
Interests being represented by additional Units of a class as determined by the
Board) in order to raise capital for Company’s operations or to acquire assets,
to redeem or retire Company debt, or for any other valid Business purposes that
is in the best interests of the Company. Any issuance of additional Interests to
a Person who is not a Member shall be conditioned on compliance with this
Section 2.6 and Section 2.8 and such Person executing and delivering to the
Company a written agreement in form and substance reasonably satisfactory to

 

6



--------------------------------------------------------------------------------

the Board whereby such Person agrees to be bound by the terms of this Agreement.
Upon the issuance of any additional Interests pursuant to this Section 2.6,
Annex A will be amended to reflect such issuance and the Units issued in respect
thereof.

2.7 Admission of Additional Members. Upon Supermajority Approval of the Board
and subject to the terms of Sections 2.6 and 2.8, the officers of the Company
may admit one or more Persons who are strategic and/or financial investors as
additional Members (“Third Party Investors”). Each additional Member shall:
(i) agree to be bound by the provisions of this Agreement; (ii) execute and
deliver such documents as the Board deems appropriate in connection therewith;
and (iii) contribute to the Company the Capital Contribution agreed upon between
the additional Member and the Board in exchange for Units. The Initial Members
shall coordinate with each other prior to finalizing any material term sheets
relating to any such Third Party Investor’s investment in the Company, and no
offer shall be made to any Third Party Investor except upon Supermajority
Approval of the Board.

2.8 Preemptive Rights.

(a) Subject to clause (f) below, the officers of the Company shall not solicit
capital contributions or issue any Interests (or Units) in the Company therefor
unless it first delivers to each Initial Member (each such Initial Member being
referred to in this Section 2.8 as a “Buyer”) a written notice (the “Notice of
Proposed Issuance”) specifying the type and amount of such capital contributions
and Interests (or Units) that Company then intends to issue therefor (the
“Offered Interests”), all of the material terms, including the price (cash or
non-cash) upon which Company proposes to issue the Offered Interests and stating
that the Buyers shall have the right to purchase the Offered Interests in the
manner specified in this Section 2.8 for the same price per share and in
accordance with the same terms and conditions specified in such Notice of
Proposed Issuance, provided, that if such price consists of non-cash
consideration, a Buyer may purchase the Offered Interest with the same type and
amount of non-cash consideration described in such Notice of Proposed Issuance
or, may instead (at the election of such Buyer), pay for such Offered Interests
with the cash equivalent of such price.

(b) During the *** Business Day period commencing on the date Company delivers
to all of the Buyers the Notice of Proposed Issuance (the “*** Period”), the
Buyers shall have the option to purchase up to all of the Offered Interests at
the same price and upon the same terms and conditions specified in the Notice of
Proposed Issuance. Each Buyer electing to purchase Offered Interests must give
written notice of its election to Company prior to the expiration of the ***
Period.

(c) Each Buyer shall have the right to purchase up to that percentage of the
Offered Interests equal to the Percentage Interest in the Company then held by
such Buyer. The amount of such Offered Interests that each Buyer is entitled to
purchase under this Section 2.8 shall be referred to as its “Proportionate
Share.”

(d) In the event that any Buyer elects not to purchase its full Proportionate
Share of the Offered Interests pursuant to Sections 2.8 (a), (b) and (c) above,
the Company shall deliver to all of the other Buyers a written notice (the
“Oversubscription Notice”) specifying the total number of Offered Interests not
so purchased (the “Remaining Offered Interests”) within

 

7



--------------------------------------------------------------------------------

*** Business Days following the expiration of the *** Period set forth in
Section 2.8(b) above. Each such Buyer shall have a right of oversubscription to
purchase up to the balance of such Offered Interests not so purchased at the
same price and on the same terms and conditions set forth in the original Notice
of Proposed Issuance. Each such Buyer who receives an Oversubscription Notice
must exercise its right of oversubscription by giving the Company written notice
of its election during the *** Business Day period following its receipt of the
Oversubscription Notice. If, as a result thereof, such oversubscription
elections exceed the total number of the Offered Interests available in respect
to such oversubscription privilege, the oversubscribing Buyers shall be cut back
with respect to oversubscriptions on a pro rata basis in accordance with their
relative Proportionate Shares or as they may otherwise agree among such
oversubscribing Buyers.

(e) If all of the Offered Interests have not been purchased by the Buyers
pursuant to the foregoing provisions, then General Manager shall have the right,
until the expiration of *** days commencing on the first day immediately
following the expiration of the *** Period, to issue the Offered Interests not
purchased by the Buyers at not less than, and on terms no more favorable in any
material respect to the purchaser(s) thereof than, the price and terms specified
in the Notice of Proposed Issuance. If such remaining Offered Interests are not
issued within such period and at such price and on such terms, the right to
issue in accordance with the Notice of Proposed Issuance shall expire and the
provisions of this Agreement shall continue to be applicable to the Offered
Interests.

(f) Notwithstanding the foregoing, the rights described in this Section 2.8
shall not apply with respect to the issuance of Excluded Securities. For
purposes of this Section 2.8, “Excluded Securities” shall mean any Interests in
the Company (i) issued in connection with the ***, whether by the *** or
otherwise, which has been Approved by the Board and/or Members, to the extent
that Approval of the Board and/or Approval of the Members, including
Supermajority Approval of the Board and/or Supermajority Approval of the
Members, is required hereunder, (ii) issued as part of an ***, and (iii) issued
to financial institutions, financial syndicates or lessors in connection with
bona fide commercial credit arrangements, equipment financings, or similar
transactions for primarily other than equity financing purposes not exceeding
cumulatively (including all prior issuances of Interests (or Units) that are
Excluded Securities pursuant to this Section 2.8(f)(iii)) in the aggregate ***
of the aggregate Percentage Interests then outstanding and which have been
Approved by the Board and/or Members, to the extent that Supermajority Approval
or Approval of the Board and/or Supermajority Approval or Approval of the
Members is required hereunder.

2.9 Stand-by Equity Commitment.

(a) In the event the ***, the Company is hereby authorized to demand a capital
increase (or series of capital increases) of up to a total of $2,000,000 in
Interests in the Company (the “Pre-Approved Capital Call”) from the Initial
Members. In the event that Company demands a Pre-Approved Capital Call, Company
shall deliver to each Initial Member a written notice (the “Notice of
Pre-Approved Capital Call”) specifying the amount of such capital contributions
demanded and the Interests that Company then intends to issue therefor. During
the *** Business Day period commencing on the date Company delivers to all of
the Initial Members the Notice of Pre-Approved Capital Call, each Initial Member
shall have the obligation

 

8



--------------------------------------------------------------------------------

to subscribe to its pro rata share of such capital increase (or series of
increases) in cash in an amount equal to its Percentage Interest of the
Interests being issued at the same price and upon the same terms and conditions
specified in the Notice of Pre-Approved Capital Call. Each Initial Member shall
confirm its obligation to purchase Interests in a Pre-Approved Capital Call by
giving written notice of its confirmation to the Company prior to the expiration
of such *** Business Day period.

(b) In the event any Initial Member (a “Defaulting Party”) fails to meet any
such capital call associated with a Pre-Approved Capital Call as reasonably
determined by the Supermajority Approval of the Board, then the Company may seek
specific performance by such Defaulting Party or a claim for damages against
such Defaulting Party, or the non-defaulting Initial Members may, (i) elect to
cover such shortfall and subscribe pro rata in accordance with their relative
Percentage Interests (as of immediately prior to the subscription provided in
this Section 2.9(b)) for such number of additional Interests (represented by
Units of the same class as is set forth next to such Initial Member’s name in
Annex A hereto) necessary to make up the shortfall caused by the Defaulting
Party’s failure to subscribe for the Interests, and all such additional
Interests subscribed for in the Pre-Approved Capital Call pursuant to this
Section 2.9 shall be issued at an issuance price equal to a *** discount to the
lower of (a) $1,000 per Unit or (b) the issue price established by Supermajority
Approval of the Board for the Interests to be issued pursuant to such
Pre-Approved Capital Call (determined without regard to such discount); and
(ii) seek amounts paid by such non-defaulting Initial Member from the Defaulting
Party. If the other non-defaulting Initial Members do not elect to fully fund
such shortfall arising from the Defaulting Party’s failure to meet such
Pre-Approved Capital Call, such non-defaulting Initial Members and the Company
shall have the right to wind-up the Company pursuant to Section 12.1(a) and
exercise any other remedies that may be available hereunder or under applicable
law and shall retain all available legal remedies as against the Defaulting
Party with respect the Defaulting Party’s failure to meet its obligation to
subscribe to its pro rata share of the Pre-Approved Capital Call, subject to the
limitations of liability in Section 5.10. Notwithstanding the foregoing, (i) QC
shall not have any obligation to meet capital calls associated with a
Pre-Approved Capital Call as described above in the event that the Company
materially breaches the QC Services Agreement or the QC Know-How License
Agreement, except to the extent that QC caused the Company’s material breach of
the QC Engineering Services Agreement or the QC Know How License Agreement
(ii) HTI shall not have any obligation to meet capital calls associated with a
Pre-Approved Capital Call as described above in the event that the Company
materially breaches the HTI Infrastructure Access Agreement or the HTI Services
Agreement and such agreement is properly terminated in connection therewith,
except to the extent that HTI caused the Company’s material breach of such
agreement, and (iii) AMAC shall not have any obligation to meet capital calls
associated with a Pre-Approved Capital Call as described above in the event that
the Company materially breaches the AMAC Reseller Agreement, except to the
extent that AMAC caused the Company’s material breach of the AMAC Reseller
Agreement.

(c) Additional subscriptions for Interests by a Member under this Section 2.9
shall be evidenced by the issuance of additional Units to such Member
(corresponding to the amount of such Interests subscribed for) in the same class
as the Units set forth next to each such Member on Annex A.

 

9



--------------------------------------------------------------------------------

2.10 Loans by Members. The Board may elect to solicit Members to loan funds to
the Company for use in acquiring Company assets or in funding Company operations
or reserves when the Company is in need of such funds. Under no circumstances
shall Members be obligated to make loans to the Company. The terms of a loan,
including but not limited to, the interest rate, term, security and prepayment
rights, shall be as agreed upon by the Supermajority Approval of the Board to
the extent required pursuant to Section 5.5, the Supermajority Approval of the
Members pursuant to Section 5.6 and the Members making such loans. Any such loan
or advance made by a Member shall not be an increase in the Capital Account of
the Member making the loan and the aggregate amount of all such advances shall
be a debt obligation of the Company to the Member.

ARTICLE III

CAPITAL ACCOUNTS; BOOK ALLOCATIONS; DISTRIBUTIONS

3.1 Capital Accounts. There shall be established for each Member on the books of
the Company as of the Effective Date, or such later date on which such Member is
admitted to the Company, a capital account (each being a “Capital Account”). The
Capital Account of each Member shall be credited with the Capital Contributions
made (or deemed to have been made) by such Member, increased by any allocation
of Profits (or items thereof) or assumption of liabilities and by any additional
Capital Contributions by that Member, and shall be reduced by any allocation of
Losses (or items thereof), any liabilities of a Member assumed by the Company
and by any distribution to that Member. Capital Accounts shall be appropriately
adjusted to reflect Transfers of all or part of a Member’s Interests. Interest
shall not be payable on Capital Account balances. Schedule 3.1 hereto lists each
Member’s Capital Account on the Effective Date.

3.2 Return of Capital Contributions. Except as provided in and subject to
Section 3.3 (Distributions) and Article XII (Wind-Up Events; Termination
Events), no Member shall have any right to withdraw, or receive any return of,
all or any portion of such Member’s Capital Contributions.

3.3 Distributions.

(a) Ordinary Distributions. Subject to Sections 3.3(a)(ii) and (iii), the
Company shall make Ordinary Distributions in such amounts and at such times as
the Board shall determine from time to time. If Ordinary Distributions are to be
made of securities or other assets owned by the Company, in kind, the Board
shall determine in good faith the fair market value of such securities and other
assets. Ordinary Distributions shall be made among the Members in proportion to
their respective Percentage Interests.

(i) No distributions shall be made pursuant to this Section 3.3(a), or pursuant
to Sections 3.3(b) and 3.3(c) below, to the extent that, after the distribution
is made, the liabilities of the Company (other than liabilities for which
recourse of creditors is limited to specific assets of the Company) would exceed
the fair market value of the Company’s assets (net of any liabilities to which
those assets may be subject).

 

10



--------------------------------------------------------------------------------

(ii) Following the *** anniversary of the Effective Date, the Company’s
distribution policy shall be to distribute all available free cash flow of the
Company after consideration of the subsequent year’s capital and operating
budgets (the “Distribution Policy”). Any changes to the Distribution Policy
shall be subject to the Supermajority Approval of the Members as provided in
Section 5.6.

(iii) Prior to the *** anniversary of the Effective Date, *** shall be made
pursuant to Section 3.3(a) *** the Supermajority Approval of the Members.

(b) Tax Distributions. To the extent the Company has available cash (as
determined by the Board), prior to any distribution pursuant to Section 3.3(a)
or Section 3.3(c), the Company will make cash distributions (“Tax
Distributions”) to each Member at such times during the calendar year as the
Board determines (provided that the Company shall be required, so long as it has
available cash, to make Tax Distributions to the Members to satisfy their
estimated (as estimated by the Company in good faith) and final income tax
liabilities resulting from income generated by the Company for each taxable
year), in an aggregate amount equal to the product of (i) forty percent
(40%) and (ii) the amount of taxable income allocated to (or reasonably expected
to be allocated to) such Member in or with respect to such taxable year. All Tax
Distributions made to a Member are intended to be advance distributions of
amounts that otherwise would have been distributed to such Member pursuant to
Sections 3.3(a) and 3.3(c). Accordingly, once a Tax Distribution has been made
to a Member under this Section 3.3(b), all amounts thereafter that otherwise
would have been distributed to such Member pursuant to Sections 3.3(a) and
3.3(c) shall not be distributed to such Member until the aggregate amount of
such distributions that such Member otherwise would have received pursuant to
Sections 3.3(a) and 3.3(c) had no Tax Distributions been made equals the
aggregate amount of the Tax Distributions made to such Member pursuant to this
Section 3.3(b). Except as described in the following sentence, the Members will
have no obligation to re-contribute Tax Distributions to the Company. Upon
liquidation of the Company or liquidation of a Member’s interest in the Company
(within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Regulations), each
Member (in the case of the liquidation of the Company) or the liquidating Member
(in the case of a liquidation of a Member’s interest) is obligated to contribute
cash to the Company in the amount of the excess, if any, of the aggregate amount
of Tax Distributions made to such Member over the aggregate amount of the
distributions that such Member otherwise would have received pursuant to
Sections 3.3(a) and 3.3(c) had no Tax Distributions been made. For the avoidance
of doubt, the restrictions set forth in Section 3.3(a)(iii) shall not apply to
Tax Distributions.

(c) Capital Event Distributions. Subject to Section 13.1(b), any Capital Event
Distributions shall be made among the Members first in the amount of and in
proportion to their respective Unreturned Capital Contributions and then in
proportion to their respective Percentage Interests.

3.4 Allocations of Profits and Losses.

(a) Profits. After application of Sections 3.5, 3.6 and 3.7, Profits for each
Fiscal Year or other taxable period shall be allocated among the Members in the
following order and priority:

(i) First, to the Members in proportion to and to the extent of the excess, if
any, of (A) the cumulative Losses allocated to each Member pursuant to
Section 3.4(b)(ii) for all prior Fiscal Years or other applicable periods over
(B) the cumulative Profits allocated to such Member pursuant to this
Section 3.4(a)(i) for all prior Fiscal Years or other applicable periods; and

 

11



--------------------------------------------------------------------------------

(ii) Thereafter, the balance of the Profits, if any, shall be allocated to the
Members pro rata in accordance with their respective Percentage Interests.

(b) Losses. After application of Sections 3.5, 3.6 and 3.7, Losses for each
Fiscal Year or other taxable period shall be allocated among the Members in the
following order and priority:

(i) First, to the Members in proportion to the excess, if any, of (A) the
cumulative Profits allocated to each Member pursuant to Section 3.4(a)(ii) for
all prior Fiscal Years or other applicable period, over (B) the cumulative
Losses allocated to each Member pursuant to this Section 3.4(b)(i) for all prior
Fiscal Years or other applicable periods; and

(ii) Then, to each Member in proportion to and in the amount of its respective
***; and

(iii) Thereafter, the balance of the Losses, if any, shall be allocated to the
Members pro rata in accordance with their respective Percentage Interests.

3.5 Special Allocations. The following special allocations shall be made in the
following order:

(a) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5), or (6), then items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate, to the extent required by the Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible unless such deficit balance is otherwise eliminated pursuant to
Section 3.5(b) or (c). This Section 3.5(a) is intended to qualify and be
construed as a “qualified income offset” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

(b) Minimum Gain Chargeback. If there is a net decrease in “partnership minimum
gain” (as that term is defined in Sections 1.704-2(b)(2) and 1.704-2(d) of the
Regulations) during any Fiscal Year or other taxable period, each Member shall,
to the extent required by Section 1.704-2(f) of the Regulations, be specially
allocated items of Company income and gain for such Fiscal Year or other taxable
period (and, to the extent required by Section 1.704-2(j)(2)(iii) of the
Regulations, subsequent Fiscal Years or taxable periods) in an amount equal to
that Member’s share of the net decrease in partnership minimum gain. Allocations
pursuant to the previous sentence shall be made in accordance with
Section 1.704-2(f)(6) of the Regulations. This Section 3.5(a) is intended to
comply with the minimum gain chargeback requirement in Section 1.704-2(f) of the
Regulations and shall be interpreted consistently therewith.

 

12



--------------------------------------------------------------------------------

(c) Member Minimum Gain Chargeback. If there is a net decrease in “partner
nonrecourse debt minimum gain” (as that term is defined in
Sections 1.704-2(i)(2) and (3) of the Regulations) during any Fiscal Year or
other taxable period, each Member who has a share of that partner nonrecourse
debt minimum gain as of the beginning of the Fiscal Year or other taxable period
shall, to the extent required by Section 1.704-2(i)(4) of the Regulations, be
specially allocated items of Company income and gain for such Fiscal Year or
taxable period (and, if necessary, subsequent Fiscal Years or taxable periods)
equal to that Member’s share of the net decrease in partner nonrecourse debt
minimum gain. Allocations pursuant to the previous sentence shall be made in
accordance with Section 1.704-2(i)(4) of the Regulations. This Section 3.5(b) is
intended to comply with the requirement in Section 1.704-2(i)(4) of the
Regulations and shall be interpreted consistently therewith.

(d) Nonrecourse Deductions. “Nonrecourse deductions” (as that term is defined in
Sections 1.704-2(b)(1) and (c) of the Regulations) for any Fiscal Year or other
taxable period shall be specially allocated to the Members in proportion to the
number of Units each holds.

(e) Member Nonrecourse Deductions. “Partner nonrecourse deductions” (as that
term is defined in Section 1.704-2(i) of the Regulations) for any Fiscal Year or
other taxable period shall be specially allocated to the Member who bears the
economic risk of loss with respect to the “partner nonrecourse debt” (as that
term is defined in Section 1.704-2(b)(4) of the Regulations) to which such
partner nonrecourse deductions are attributable, in accordance with Regulations
Section 1.704-2(i)(1).

(f) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts, the amount of such adjustment to Capital Accounts shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Regulations.

3.6 Other Special Allocations. For any Fiscal Year or other taxable period, each
Member that makes a contribution described in Section 2.2(b) or 2.3(c) shall be
specially allocated items of book gain attributable to the increases in Gross
Asset Value of the Company’s assets resulting from such contributions (as such
increases are described in Section 2.3A) in an amount equal to the value of such
contributions made by such Member.

3.7 Curative Allocations. The allocations set forth in Section 3.5 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible,
all Regulatory Allocations that are made be offset either with other Regulatory
Allocations or with special allocations pursuant to this Section 3.7. Therefore,
notwithstanding any other provision of this Article III (other than the

 

13



--------------------------------------------------------------------------------

Regulatory Allocations), the Board shall make such offsetting special
allocations in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of the Agreement and all Company
items were allocated pursuant to Section 3.4. In exercising its discretion under
this Section 3.7, the Board shall take into account future Regulatory
Allocations under Sections 3.5(a) and 3.5(b) that, although not yet made, are
likely to offset other Regulatory Allocations previously made under Sections
3.5(c) and 3.5(d).

3.8 Other Allocation Rules.

(a) For purposes of determining the Profits, Losses, or any other items
allocable to any taxable period, Profits, Losses, and any such other items shall
be determined on a daily, monthly, or other basis, as determined by the Board
using any permissible method under Code Section 706 and the Regulations
thereunder.

(b) Except as otherwise provided in this Agreement, all items of Company income,
gain, loss, deduction, and any other allocations not otherwise provided for
shall be divided among the Members in the same proportions as they share Profits
or Losses, as the case may be, for the Fiscal Year or other taxable period.

(c) To the extent a taxing authority successfully asserts that any deduction
claimed by a Member in such Member’s capacity as other than a Member of the
Company is properly allowed to the Company (and not to the Member in its
capacity as other than a Member), then the Member shall be treated as having
made a Capital Contribution in the amount of such deduction, and shall be
specially allocated such deduction in such amount.

(d) The Members are aware of the income tax consequences of the allocations made
by Article III of the Agreement and hereby agree to be bound by such provisions
in reporting their shares of Company income and loss for income tax purposes.

(e) Solely for purpose of determining a Member’s proportionate share of the
“excess nonrecourse liabilities” of the Company within the meaning of Regulation
Section 1.752-3(a)(3), each Member’s interest in the Company’s profits shall be
such Member’s Percentage Interest.

(f) To the extent permitted by Regulation Section 1.704-2(h)(3), the Board shall
endeavor to treat distributions as having been made from the proceeds of a
nonrecourse liability or a partner nonrecourse debt only to the extent that such
distributions would cause or increase a deficit in an Adjusted Capital Account
for any Member.

3.9 Tax Allocations: Code Section 704(c).

(a) In accordance with Code Section 704(c) and the Regulations thereunder,
income, gain, loss, and deduction with respect to any property contributed to
the capital of the Company shall, solely for tax purposes, be allocated among
the Members so as to take account of any variation between the adjusted basis of
such property to the Company for federal income tax purposes and its initial
Gross Asset Value.

 

14



--------------------------------------------------------------------------------

(b) In the event the Gross Asset Value of any Company asset is adjusted pursuant
to clauses (i), (ii), or (iii) of the definition of Gross Asset Value,
subsequent allocations of income, gain, loss, and deduction with respect to such
asset shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Code Section 704(c) and the Regulations thereunder.

(c) Any elections or other decisions relating to such allocations shall be made
by the Board. Allocations pursuant to this Section 3.8 are solely for purposes
of U.S. federal, state, and local taxes and shall not affect, or in any way be
taken into account in computing, any Member’s Capital Account or share of
Profits, Losses, other items, or distributions pursuant to any provision of this
Agreement.

3.10 Tax Withholding.

(a) The Company shall withhold and/or pay over to the Internal Revenue Service
or other applicable taxing authority all taxes or withholdings, and all
interest, penalties, additions to tax, and similar liabilities in connection
therewith or attributable thereto (hereinafter “Withheld Taxes”) to the extent
that the Tax Matters Member in good faith determines that such withholding
and/or payment is required by the Code or any other law, rule, or regulation.
The Tax Matters Member in good faith shall determine to which Member such
Withheld Taxes are attributable. For example, Withheld Taxes measured with
respect to a Member’s distributive share of the Company’s income, gain, or other
Company item would be attributable to such Member. All Withheld Taxes withheld
and/or paid over that are attributable to a Member shall, at the option of that
Member (or the Tax Matters Member if the Member fails to exercise such option),
(i) be promptly paid to the Company by the Member on whose behalf such advances
of Withheld Taxes were made or (ii) be considered a loan (a “Withholding Loan”)
by the Company to such Member. Whenever the option set forth in clause (ii) of
the immediately preceding sentence is selected, the borrowing Member shall repay
such Withholding Loan within *** after the Tax Matters Member delivers a written
demand therefor, together with interest from the date such loan was made until
the date of the repayment thereof at a rate per annum equal to two percent
(2%) plus the prime interest rate of JPMorgan Chase & Co. (or its successor) in
effect during such period (or, if less, the maximum interest rate allowed under
applicable law). In addition to any other rights of the Company to enforce its
right to receive payment of the Withholding Loan, plus any accrued interest
thereon, the Company may deduct from any distribution to be made to a borrowing
Member or any amount available for distribution to a borrowing Member an amount
not greater than the outstanding balance of any Withholding Loan, plus any
accrued interest thereon, as a payment in total or partial satisfaction thereof.
In the event that the Company deducts the amount of the Withholding Loan plus
any accrued interest thereon from any actual distribution or amount otherwise
available to be distributed, the amount that was so deducted shall be treated as
an actual distribution to the borrowing Member for all purposes of this
Agreement and the Member shall be treated as having repaid to the Company the
amount withheld immediately after such distribution in satisfaction of the loan.
With respect to any amounts not offset pursuant to the immediately preceding
sentence, the maturity of such Withholding Loan shall be the dissolution of the
Company or *** after the delivery of a written demand for satisfaction of the
loan by the Tax Matters Member.

 

15



--------------------------------------------------------------------------------

(b) If any amount payable to the Company is reduced because the Person paying
that amount withholds and/or pays over to the Internal Revenue Service or other
applicable taxing authority any amount as a result of the status of a Member,
the Tax Matters Member shall make such adjustments to amounts distributed and
allocated among Members as it determines to be fair and equitable. For example,
if a portion of interest income earned by the Company is withheld by the payor
and paid over to the Internal Revenue Service because a particular Member is a
non-U.S. Person, the Tax Matters Member shall include such withheld and paid
over amount in computing amounts available for distribution to the Members
pursuant to Section 3.2 and treat such withheld and paid over amount as if that
amount were distributed to the Member in satisfaction of whose tax liability
such amount was withheld and paid over.

3.11 Successors in Interest. If a Member Transfers all or part of its Interest,
references in this Article III to amounts previously contributed by such Member
or to amounts previously allocated or distributed to such Member shall refer to
the transferee to the extent they pertain to the Transferred Interest.

ARTICLE IV

MEMBERS

4.1 Members Rights.

(a) Voting Rights. All action required or permitted to be taken by the Members
pursuant to this Agreement shall be duly taken if Approved by the Members
holding an aggregate of Units representing a majority of the Units entitled to
vote thereon, unless Supermajority Approval of the Members is required pursuant
to Section 5.6. Except with respect to matters that are expressly designated by
this Agreement as class votes, each holder of Units shall be entitled to vote on
all matters to come before the Members and each Unit shall be entitled to one
vote.

(b) No Authority to Bind Company. No Member as such shall have authority or take
any action to bind the Company.

(c) No Compensation to Members. No Member shall be entitled to receive any
compensation or reimbursement from the Company with respect to the Member’s
activities in connection with or on behalf of the Company, except as otherwise
provided herein or in the Transaction Agreements, or as may be otherwise
Approved by the Board and Approved by the Members by Supermajority Approval
pursuant to Section 5.6.

4.2 Members Meetings.

(a) Meetings. Meetings of the Members may be called at any time upon request of
an Initial Member or the Board; provided, however, that no Initial Member may
request more than *** such meetings in any calendar quarter without the consent
of the holders of a majority of the ***.

 

16



--------------------------------------------------------------------------------

(b) Quorum. The presence of representatives of a majority of the Units entitled
to vote at such meeting shall constitute a quorum for Member’s meetings. A
quorum must be present at the beginning of and throughout each meeting.

(c) Place of Meetings. Subject to Section 4.4, meetings of the Members shall
take place at the Company’s principal place of business unless an alternate
location is set forth by the General Manager upon written notice to the Members
pursuant to Section 4.2 (d) below.

(d) Notice. Whenever Members are required or permitted to take action at a
meeting, written or printed notice stating the place, date, time, and the
purpose or purposes of such meeting, shall be given to each Member entitled to
vote at such meeting not less than *** nor more than *** days before the date of
the meeting. All such notices shall be delivered, either personally (whether
orally or in writing), by telephone, including a voice messaging system or other
system or technology designed to record and communicate messages, facsimile,
telegraph or telex, or by electronic mail or other electronic means, or by mail,
by or at the direction of the Board or the General Manager, and if mailed, such
notice shall be deemed to be delivered when deposited in the U.S. mail, postage
prepaid, addressed to the Member at such Member’s address as it appears on the
records of the Company.

4.3 Action Without a Meeting. Any action required or permitted to be taken by
the Members may be taken without a meeting, without notice and without a vote if
a consent in writing (including by electronic transmission), describing the
action taken, is signed by the Members owning not less than the minimum number
of Units that would be necessary to authorize or take such action at a meeting
at which all Units entitled to vote thereon were present and voted; ***. For the
avoidance of doubt, being *** for purposes of this Section 4.3 and 5.4(e) means
that the particular subject matter or action was *** at a meeting and not that
any specific *** for such action or matter were *** the Board for *** or ***.
All actions by written consent shall be included in the minutes of the Members’
meetings. Notwithstanding anything to the contrary herein, the Company shall
provide written notice to all non-consenting Members describing any action taken
by the Members without a meeting as soon as reasonably practicable after such
action is taken, but in no event later than *** days after such action is taken.

4.4 Meetings by Telephone. Meetings of the Members may be held by telephone
conference or by any other means of communication by which all participants can
hear each other simultaneously during the meeting, and such participation shall
constitute presence in person at the meeting.

4.5 Minutes of Meetings. A designee of the Members shall keep written minutes of
any meeting of Members, including the results of any votes taken.

4.6 Waiver of Notice. When any notice is required to be given to any Member, a
waiver thereof in writing signed by the Member entitled to such notice, whether
before, at, or after the time stated therein, shall be equivalent to the giving
of such notice. Attendance at a meeting shall constitute waiver of notice of the
meeting unless the Member at the beginning of the meeting objects to holding the
meeting or transacting business at the meeting.

 

17



--------------------------------------------------------------------------------

4.7 Conflicts of Interest. A Member may lend money to and transact other
business with the Company subject to the Approval of the Board (or Supermajority
Approval of the Board if required under Section 5.5) and the Supermajority
Approval of the Members. The rights and obligations of a Member who lends money
to or transacts business with the Company are the same as those of a Person who
is not a Member, subject to other applicable law.

4.8 Conflict of Interest with ***. In the event that *** (i) acquires a direct
ownership interest in excess of *** in a *** of the Company, (ii) such Member
actively *** and *** (through being *** involved in the *** or *** of such ***
or as the *** of the *** and *** of) such ***, and (iii) there would be a direct
***, as determined in good faith by counsel to the Company, with respect to a
particular matter or action requiring Supermajority Approval of the Members as
set forth in Section 5.6 or Supermajority Approval of the Board as set forth in
Section 5.5 (but in each case solely to the extent that there is an actual
material conflict of interest with respect to such matter or action and solely
with respect to the particular item for which there is such a conflict of
interest), then such Member (or its designated Director(s), as applicable) would
abstain from the vote or approval with respect to such matter or action (or
particular item, as appropriate) and, for purposes of Approval of such matter or
action only, a majority of the remaining Members or Directors, as applicable,
would constitute Supermajority Approval of the Members or Supermajority Approval
of the Board, as applicable, with respect to such action or matter.

ARTICLE V

MANAGEMENT AND OPERATIONS

5.1 Power and Authority of Members. The Members shall manage the Company only
through their designated Directors on the Board and, except for the right to
(i) appoint Directors pursuant to Section 5.3 and (ii) vote on certain matters
as provided in Section 5.6 (or as otherwise expressly provided in this
Agreement), the Members, in their capacity as such, shall have no authority or
right to act on behalf of or bind the Company in connection with any matter.

5.2 Power and Authority of Directors. The business and affairs of the Company
shall be managed by or under the direction of the Board of Directors (the
“Board”), except as expressly permitted in this Agreement. Except with respect
to matters requiring Supermajority Approval of the Members as provided in
Section 5.6, the Board shall have the power on behalf and in the name of the
Company to carry out any and all of the objects and purposes of the Company
contemplated by Section 1.6 and to perform all acts or delegate such authority
which they may deem appropriate, necessary or advisable in connection therewith.
The Board shall be the “manager” of the Company for purposes of the Delaware LLC
Act. To the extent that Approval is required under this Agreement, no individual
Director or Member, nor any officer, employee or agent of the Company, nor any
other Person, shall take any actions on behalf of the Company without such
Approval.

5.3 Board of Directors.

(a) Directors shall be elected by and serve at the discretion of the Class A,
Class B and Class C Members as set forth below. The Board shall consist of not
less than ***

 

18



--------------------------------------------------------------------------------

and not more than *** Directors. Except as otherwise set forth in this
Section 5.3, Board seats will in general be conferred on a pro-rata basis based
on a Member’s Percentage Interest, subject to a minimum of *** for ***
Percentage Interest of ***; provided that *** shall be entitled to nominate at
least *** Director so long as it maintains a minimum Percentage Interest of at
least *** percent *** (as adjusted for conversions, Unit splits and the like)
and fulfills its *** if called upon to do so by the Board under Section 2.9 of
this Agreement. The initial Board shall have *** natural persons, *** of whom
shall be designated by HTI (the “Class A Directors”), *** of whom shall be
designated by QC (the “Class B Directors”) and *** of whom shall be designated
by AMAC (the “Class C Director”). In the event that an Initial Member fails to
maintain its initial Percentage Interest but fulfills its pro rata portion of
any Pre-Approved Capital Call if called upon to do so by the Board under
Section 2.9 of this Agreement, such Initial Member shall be allowed *** so long
as such Initial Member maintains a minimum Percentage Interest of at least ***.
Notwithstanding the foregoing, the Board, in the exercise of its reasonable
discretion, shall have the right to recuse *** from participating in any portion
of any meeting of the Board (or any committee thereof) and shall have the right
to restrict *** access to any information or materials to the extent such
meeting or information or materials (i) relates to issues where *** between the
Initial Member who appointed such *** and the Company or any of the Company’s
Subsidiaries or Affiliates or (ii) otherwise constitutes ***, information or
discussion (including *** and proposals and other *** information or data) the
disclosure to, or use of which by, the Member who appointed *** or any of its
Affiliates could reasonably be expected to be *** to the interests of, or
jeopardize in any material respect the competitive position of, the Company or
any of its Affiliates or Subsidiaries, in each case as determined by the Board
in its reasonable discretion. The Directors as of the date of this Agreement are
set forth on Schedule 5.3 hereto.

(b) The Class A, Class B and Class C Members may elect an alternate Director to
act for and fulfill the obligations of their respective Directors in the event
that their Director(s) is unable to attend any meeting of the Board or any
committee thereof. Any such alternates are listed on Schedule 5.3, or if
appointed after the date hereof, shall be specified in writing by the electing
Member to the General Manager. Any appointment of an alternate Director or
Observer may be changed by the electing Member by providing written notice of
such change to the General Manager.

(c) No Person shall be elected or appointed a Director, alternate Director or
Observer if that Person is less than 18 years of age, is of unsound mind and has
been found so by a court, is not an individual, or has filed for bankruptcy or
for similar protection from creditors within the prior five years. Any Director
appointed pursuant to this Section 5.3, and any alternate acting for such
Director, shall assume the powers, duties and obligations of a Director as
provided under this Agreement and shall be subject to the terms hereof. Any
Person appointed as a Director and any alternate shall be deemed to have agreed
to accept such Director’s rights and authority hereunder and to perform and
discharge such Director’s duties and obligations hereunder by performing any act
in the capacity of Director hereunder (including but not limited to
participating in any meeting of the Board or executing any written consent of
the Board), and such rights, authority, duties and obligations hereunder shall
continue until such Director’s successor is designated or until such Director’s
earlier resignation or removal in accordance with this Agreement.

 

19



--------------------------------------------------------------------------------

(d) By a majority vote of the Class A Units, (i) any one or all of the Class A
Directors may at any time, by notice to the Company and the other Members, be
removed, with or without cause, and (ii) any vacancy on the Board caused by the
removal, resignation or death of a Class A Director may be filled. By a majority
vote of the Class B Units, (i) any one or all of the Class B Directors may at
any time, by notice to the Company and the other Members, be removed, with or
without cause, and (ii) any vacancy on the Board caused by the removal,
resignation or death of a Class B Director may be filled. By a majority vote of
the Class C Units, (i) any Class C Director may at any time, by notice to the
Company and the other Members, be removed, with or without cause, and (ii) any
vacancy on the Board caused by the removal, resignation or death of a Class C
Director may be filled. Upon election of a Director, the electing Member shall,
in a notice to the other Members, in each case set forth that Director’s
business address and telephone number. Such Member shall give notice to the
other Members promptly upon being informed of any change in the business address
or telephone number of any of the Directors elected by such Member. Any director
may resign at any time by giving written notice to the General Manager. Such
resignation shall take effect at the time specified in such notice or, if the
time be not specified, upon receipt thereof by the General Manager. Unless
otherwise specified therein, acceptance of such resignation shall not be
necessary to make it effective. In the event of the death, disability,
resignation or removal of any Director, the Member which designated such
director shall designate his or her replacement.

5.4 Meetings

(a) The quorum for meetings of the Board shall be at least ***. A quorum must be
present at the beginning of and throughout each meeting. If within one hour of
the time appointed for a meeting a quorum is not present, the Directors that are
present may determine to reschedule such meeting. A notice to that effect shall
be given to each Director not less than *** prior to the rescheduled meeting.
Notice of the time and place of all meetings of the Board shall be delivered
orally or in writing, by telephone, including a voice messaging system or other
system or technology designed to record and communicate messages, facsimile,
telegraph or telex, or by electronic mail or other electronic means, during
normal business hours. If such notice is sent by U.S. mail, it shall be sent by
first class mail, charges prepaid, at least *** before the date of the
rescheduled meeting. If at such rescheduled meeting a quorum is not present
within one hour from the time appointed for such rescheduled meeting, any ***
Directors present in person shall constitute a quorum; provided, however, that
no such quorum may take any action requiring Supermajority Approval of the Board
and such quorum shall include at least ***.

(b) The Board shall meet at a minimum on a *** basis at such venue and on the
dates and at the times determined by the Board. The Board may meet at such other
times as any Class A Director or Class B Director may request; provided,
however, that the Class A Directors (as a group) may not request more than ***
such meetings in any calendar *** without the consent of a Class B Director and
the Class B Directors (as a group) may not request more than *** such meetings
in any calendar *** without the consent of a Class A Director; provided further
that for *** years following the Effective Date of this Agreement, the *** may
also request up to *** meetings of the Board per *** but in no event more than
*** such meeting in any ***. For *** meetings of the Board designated at the
previous *** meeting, no notice is required to be given. For all other meetings
of the Board, not less than *** notice of each

 

20



--------------------------------------------------------------------------------

meeting specifying the date, time and place of the meeting and all the business
to be transacted thereat shall be given to each Director, unless waived in
writing by at least one (1) Class A Director and at least one (1) Class B
Director (before or after a meeting). Such notices of the time and place of all
special meetings of the Board of Directors shall be delivered orally or in
writing, by telephone, including a voice messaging system or other system or
technology designed to record and communicate messages, facsimile, telegraph or
telex, or by electronic mail or other electronic means, during normal business
hours, at least *** hours before the date and time of the meeting. If notice is
sent by U.S. mail, it shall be sent by first class mail, charges prepaid, at
least *** days before the date of the meeting.

(c) No decision shall be reached at any meeting of the Board or any resolution
passed on any matter which has not been specified in the agenda contained in the
notice of such meeting unless a *** is present at the meeting and such matter is
unanimously Approved by the Directors present. Board meetings shall be invalid
unless the requisite notice has been given or waived in writing by at least ***
Class A Director and at least *** Class B Director (before or after the
meeting). Except as required by law or elsewhere in this Agreement, questions
arising at any meeting shall be decided by a majority of votes of the then
incumbent Directors, provided that such decisions shall include at least ***
Class A Director and at least *** Class B Director. Directors may participate in
a meeting of the Board by means of conference telephone or similar
communications equipment whereby all Persons participating in the meeting can
hear each other and such participation shall constitute presence in person.

(d) If one of the Directors (or his or her alternate) elected by a Class of
Members shall be absent from a meeting of the Board, the other Director or
Directors (or his or her alternate(s)) appointed by such Class shall be entitled
to exercise the absent Director’s voting rights at such meeting.

(e) Any action required or permitted to be taken by the Board may be taken
without a meeting if a consent in writing (including by electronic
transmission), describing the action taken, is signed by the number of Directors
constituting Supermajority Approval of the Board. Such action shall be included
in the minutes of the Board. ***:

(i) any material *** to the Business Plan or Approved Plan;

(ii)*** in the issued and subscribed capital and/or paid in capital of the
Company by more than *** beyond that set forth in any Approved Plan;

(iii) the Initial Public Offering and the terms and conditions of the Company’s
issuance thereof;

(iv) the Company’s issuance of *** (as defined below) to any Person or group of
Persons in one transaction or a series of related transactions, in each case
other than (a) to an existing Member or an Affiliate of an existing Member or
(b) a Person or group of Persons who will have an aggregate Percentage Interest
of *** following the transaction;

(v) any *** the Company in or *** to or *** by the Company of any Subsidiary or
Affiliate, or the Company’s *** or other *** of or *** stock or equity interest
in any ***, other than (1) *** in the ordinary course of Business of the Company
and (2) transactions not in excess of ***;

 

21



--------------------------------------------------------------------------------

(vi) the Company’s *** into any *** not in the ordinary course of Company’s
Business, and not contemplated in an Approved Plan, in excess of ***; and

(vii) the appointment to or change of *** of the Company’s *** during the ***
period following the Effective Date, including, without limitation, ***.

(f) A designee of the Board shall keep written minutes of any meeting of the
Board, including the results of any votes taken.

(g) In the event that any Initial Member believes in good faith that the Company
should pursue a claim or action (whether as a claim or action through
arbitration, litigation or similar proceedings and whether as a claim or action
for damages, specific performance or another equitable remedy) ***, such Initial
Member has notified the Company of such belief and the Company has failed to
pursue such claim or actions *** within *** of the date of such notice to the
Company, then the Initial Members holding a majority of the Units held by all
Initial Members (excluding the Units held by the ***) may call a meeting of the
Board by providing notice of such meeting in accordance with Section 5.4(b) to
all the members of the Board. At any such meeting a quorum for the meeting shall
be deemed to be present so long as a majority of the members of the Board not
affiliated or designated *** are present, and the Company shall pursue any
action or claim that a majority of the members of the Board *** may determine.

5.5 Actions Requiring Supermajority Approval of the Board. Notwithstanding
anything in this Agreement to the contrary, the following actions shall require
the Supermajority Approval of the Board:

(i) The Company’s initial annual budget, and any modifications to the Business
Plan or other Approved Plan;

(ii) Increases in the issued and subscribed capital and/or paid in capital of
the Company beyond that set forth in any Approved Plan;

(iii) The Initial Public Offering and the terms and conditions of the Company’s
issuance thereof;

(iv) The Company’s issuance of securities or instruments convertible into, or
exchangeable or redeemable for Interests, including without limitation
convertible bonds (collectively “Convertible Securities”);

(v) The Company’s issuance of securities or other debt obligations (including,
without limitation, bank facilities, vendor finance, or lease financing), other
than Convertible Securities covered by clause (iv) above, in amounts in excess
of ***;

 

22



--------------------------------------------------------------------------------

(vi) The Company’s granting of any pledge, mortgage or security interest in any
assets of the Company or any other encumbrance of the assets of the Company,
other than in the ordinary course of the Business of the Company and
representing assets having a fair market value under an aggregate of ***;

(vii) The Company’s entering into any material joint venture or other material
partnership or material teaming arrangement with any Person (except as
contemplated under the Transaction Agreements);

(viii) Any investment by the Company in or capital contribution to or
incorporation by the Company of any Subsidiary or Affiliate, or the Company’s
purchase or other acquisition of or investment in any stock or equity interest
in any Person or business, other than acquisitions or investments in the
ordinary course of Business of the Company and not in excess of ***;

(ix) The Company’s transfer to any Person of any interest in any of the
Company’s trade names, trademarks or any goodwill associated with any of the
foregoing;

(x) The Company’s entering into any contract or binding arrangement in the
ordinary course of Company’s Business, but not contemplated in an Approved Plan,
in excess of ***;

(xi) The institution or settlement by the Company of any arbitration, litigation
or similar proceedings relating to any claim totaling more than ***, except
against a Member or any Affiliate of such Member, in which case only the vote of
a majority of the Board not affiliated with the Member or its Affiliate with
which the Company has a dispute shall be required;

(xii) Any material change in the Company’s accounting or tax policies, except to
the extent required by changes in GAAP or applicable tax law;

(xiii) The change of the Company’s independent Accountants from the Initial
Accountants or any change to any previously Approved successor Accountants; and

(xiv) The appointment to or change of composition of the Company’s Executive
Management Team during the *** period following the Effective Date, including,
without limitation, ***.

5.6 Decisions Requiring Supermajority Approval of the Members. Notwithstanding
anything in this Agreement to the contrary, the following actions shall require
the Supermajority Approval of the Members:

(i) Subject to Section 14.3, any amendments to or modifications of the
Certificate of Formation of the Company or this Agreement, including, without
limitation, any changes to the Business of the Company or the name under which
the Company conducts its Business or the inclusion of any additional Member;

 

23



--------------------------------------------------------------------------------

(ii) Any change in the Board conferred authorities of officers comprising the
Executive Management Team of the Company;

(iii) Any modification or amendment to the Distribution Policy;

(iv) Any Capital Event, amalgamation, merger or split off of the Company or
Transfer by any Member or group of Members (other than to other Members and/or
to Permitted Transferees of Members) in one or more related transactions of
greater than *** of the total number of Units then issued and outstanding
(excluding Units in the Company’s treasury (if any), provided that no such
Supermajority Approval of the Members shall be required in connection with any
such amalgamation, merger or split off of the Company or any such Transfer that
results from a Liquidity Demand Notice in accordance with Section 8.5 that is
initiated by a Demanding Member that holds less than a majority of the issued
and outstanding Units (excluding Units in the Company’s treasury (if any)).

(v) Other than as contemplated by the Transaction Agreements, the Company’s
entering into or terminating any agreement related to the Company’s intellectual
property rights or the purchase or transfer of technology other than in the
ordinary course of business;

(vi) Any winding-up, dissolution or voluntary liquidation of the Company or
termination of this Agreement (a) following the date *** after the Effective
Date provided that the Members constituting Supermajority Approval of the
Members reasonably determined in good faith that it is not commercially
practicable for the Company to remain in business, taking into account the
technical feasibility of the product and services offered or proposed to be
offered by the Company and/or the financial feasibility of the Company’s
business, including its cash needs and projected profitability (the “Company
Prospects”), or (b) ***;

(vii) The sale, transfer or other disposition of assets or property of the
Company, in a single transaction or in a series of related transactions,
constituting, in the aggregate, *** or more of the Company’s total assets or any
transaction pursuant to which a majority of the Units is acquired by any Person
or Persons if such Person or Persons acquires a majority of the outstanding
Units as a result of the issuance by the Company of additional Units to such
Person or Persons;

(viii) The Company’s entering into any transaction, contract or obligation with
a Member or an Affiliate of a Member, except as contemplated by the Transaction
Agreements, and the Company’s amending or terminating any Transaction Agreements
or any other transaction with a Member or an Affiliate of a Member (provided,
that for purposes of such Approval only, (x) such interested Member shall
abstain from voting and a minimum of *** of the remaining Members shall
constitute Supermajority Approval of the Members and (y) if

 

24



--------------------------------------------------------------------------------

either of *** cease to own at least *** of the respective number of Units owned
by each such Initial Member on the Effective Date (as adjusted for conversions,
Unit splits and the like), such interested Member shall abstain from voting and
a majority of the remaining Members shall constitute sufficient approval of the
Members);

(ix) The Company’s making any loan, advance or extension of credit other than in
the ordinary course of the Company’s Business and in excess of ***;

(x) Any capital contribution by the Company to any other Person or any
investment in or incorporation by the Company of any Subsidiary or Affiliate, or
the Company’s purchase or other acquisition of or investment in any stock or
equity interest in any Person, other than acquisitions or investments in the
ordinary course of Business of the Company and under ***;

(xi) The increase or decrease of the number of Directors constituting the Board;
and

(xii) The terms of compensation of the Directors pursuant to Section 5.8.

5.6A Decisions and Circumstances Requiring ***. Notwithstanding anything in this
Agreement to the contrary, the *** Approval of *** shall be required for (i) any
winding-up, dissolution or voluntary liquidation of the Company or termination
of this Agreement *** period following the Effective Date; or (ii) any amendment
or deletion of ***. In addition, in no event may any winding-up, dissolution or
liquidation of the Company take place without providing *** written notice,
provided that in the case of an involuntary bankruptcy or involuntary
insolvency, *** written notice of such winding-up, dissolution or liquidation.

5.7 Board Committees. The Board may submit and delegate for recommendation to
the Board for Board Approval, any matter, function or responsibility to any
special committee established by the Board as it deems appropriate, under
guidelines which it may determine. In addition, the Board may form a
compensation committee and an audit committee and may submit and delegate for
approval by such Committee any matter, function or responsibility customarily
delegated to such committees established by the Board as the Board deems
appropriate, under guidelines which it may determine. On any such committee the
Members’ representation will be determined by the Board. Any such committee
shall include at least one Class A Director for so long as the holders of a
majority of Class A Units are entitled to designate a Class A Director and at
least one Class B Director for so long as the holders of a majority of Class B
Units are entitled to designate a Class B Director.

5.8 Board Compensation. The Members by Supermajority Approval shall have the
authority to fix the compensation, if any, of the Directors, and the Company’s
officers, which compensation shall be an expense of the Company incurred in the
ordinary course of business. The Directors shall be reimbursed their reasonable
travel and other associated, reasonable, out-of-pocket expenses incurred in
connection with their service to the Company upon submission to the Company of
appropriate supporting documentation of such expenses.

 

25



--------------------------------------------------------------------------------

5.9 Officers; Executive Management Team.

(a) Subject to Section 5.5(xiv), the Board by Supermajority Approval may appoint
such officers and agents as it shall deem advisable, each of whom shall hold
office for such term and shall exercise such powers and perform such duties
within delegations of authority as shall be determined from time to time by the
Board by Supermajority Approval. Any number of offices may be held by the same
Person.

(b) The Company shall have an executive management team (the “Executive
Management Team”) which shall consist of the general manager (the “General
Manager”), the lead financial manager and the lead technical manager, all of
whom shall be nominated by HTI, and shall be subject to Supermajority Approval
of the Board pursuant to Section 5.5. At the time of appointment, each member of
the Executive Management Team may, but need not be, an employee of a Member or
an Affiliate of a Member. A member of the Executive Management may resign or be
removed from office by the Board, with or without cause, at any time, subject
only to the terms of any employment agreement and/or other similar agreements
related to such member of the Executive Management Team. In the event of the
resignation, removal, incapacity or expiration of term of employment of any
member of the Executive Management Team, a successor may be appointed by the
Board by Supermajority Approval of the Board.

(c) Except as otherwise specified in this Agreement, and subject to the Approval
and Supermajority Approval of the Board and the Approval and Supermajority
Approval of the Members as set forth in Sections 5.5 and 5.6 and elsewhere in
this Agreement, the General Manager (together with the other officers of the
Company) shall supervise and perform the day-to-day operations of the Company,
subject at all times to the powers of the Board and the Members, and in
compliance with the then-current Approved Plan and this Agreement. The General
Manager shall render such reports on the business and financial status and
prospects of the Company as the Board or HTI or QC (provided that each such
Initial Member continues to own at least fifty percent (50%) of the respective
number of Units owned by each such Initial Member on the Effective Date (as
adjusted for conversions, Unit splits and the like)) may reasonably request from
time to time.

5.10 Limitation on Liability.

(a) No Member shall have any fiduciary duty or obligation to the Company or any
other Member. Whenever in this Agreement a Member is permitted or required to
take any action or to make a decision, such Member shall be entitled to take
such action or make such decision in its sole discretion, and such Member shall
be entitled to consider, and make its determination based upon, such interests
and factors as it desires. No Member shall have any liability to the Company or
the other Members except as provided herein or under the Delaware LLC Act.

(b) EXCEPT AS MAY BE EXPLICITLY SET FORTH HEREIN ***, EACH MEMBER’S MAXIMUM
AGGREGATE LIABILITY TO THE COMPANY AND THE COMPANY’S EXCLUSIVE REMEDY AGAINST
ANY MEMBER UNDER ANY THEORY OR FOR ANY CAUSE WHATSOEVER UNDER THIS AGREEMENT IS
LIMITED AS FOLLOWS:

 

  i. FOR FAILURE TO MAKE A *** INVOLVING CASH REQUIRED UNDER THIS AGREEMENT, TO
***;

 

26



--------------------------------------------------------------------------------

  ii. FOR FAILURE TO MAKE *** REQUIRED UNDER THIS AGREEMENT OR A TRANSACTION
DOCUMENT, TO *** OR *** OF SUCH OBLIGATION, IN EITHER CASE TOGETHER WITH ***,
SUBJECT TO SUCH PARTY’S RIGHT TO *** IN LIEU OF ANY ***; AND

 

  iii. FOR OTHER BREACHES OF THIS AGREEMENT, TO *** TOGETHER WITH ***, WITH SUCH
DAMAGES CAPPED AT ***;

PROVIDED HOWEVER THAT ANY BREACH OF *** CAN BE ENFORCED BY *** BY SEEKING
EQUITABLE REMEDIES, INCLUDING WITHOUT LIMITATION INJUNCTIVE RELIEF AND SPECIFIC
PERFORMANCE. ***.

(c) NO MEMBER SHALL HAVE LIABILITY FOR DAMAGES TO ANOTHER MEMBER HEREUNDER,
EXCEPT ***.

(d) EXCEPT AS MAY BE EXPLICITLY SET FORTH IN ANY OF THE TRANSACTION AGREEMENTS,
IN NO EVENT SHALL A MEMBER BE LIABLE TO THE COMPANY OR ANY OTHER MEMBER FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, OR CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING,
WITHOUT LIMITATION, ANY DAMAGES ARISING FROM BREACH OF CONTRACT OR WARRANTY OR
FROM NEGLIGENCE OR STRICT LIABILITY), INCLUDING, WITHOUT LIMITATION, LOSS OF
PROFITS OR REVENUE), ***.

(e) To the extent that, at law or in equity, a Director has duties (including
fiduciary duties) and liabilities relating thereto to the Company or to any
Member, such Director acting under this Agreement shall not be liable to the
Company or to any Member for its reasonable good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they expand or restrict the duties and liabilities of a Member or Director
otherwise existing at law or in equity, are agreed by each of the Members to
modify to that extent such other duties and liabilities of the Members and the
Directors.

(f) Whenever in this Agreement the Board or a Director is permitted or required
to take any action or to make a decision, the Board or Director, as applicable,
shall act in good faith in a manner it believes to be in the best interests of
the Company and its Members. In furtherance of the foregoing, the Members agree
that, notwithstanding anything in this Agreement, at law or in equity to the
contrary, each Director shall owe to the Company and its Members the fiduciary
duties that a director of a Delaware corporation owes to such corporation and
its shareholders under Delaware law.

(g) The foregoing limitations of liability set forth in this Section 5.10 shall
apply to the fullest extent permitted by applicable law.

 

27



--------------------------------------------------------------------------------

(h) Any Member, the Board and any Director may consult (with respect to any
individual Member or Director, at such Member’s or Director’s own expense) with
legal counsel and accountants selected by it and any act or omission suffered or
taken by it on behalf of the Company or in furtherance of the interests of the
Company in good faith in reasonable reliance upon and in accordance with the
advice of such counsel or accountants shall be full justification for any such
act or omission, and any Member, the Board or such Director shall be fully
protected in so acting or omitting to act provided that such counsel or
accountants were selected with reasonable care.

(i) Except as set forth in any other written agreement with the Company to which
a Member or its Affiliate is a party, the Members and their respective
Affiliates may engage in or possess an interest in other business ventures of
every nature and description, independently or with others, whether or not
similar to or in competition with the business of the Company (and whether or
not such engagement or possession would be an actual or potential conflict of
interest with the Company), and neither the Company nor any Member shall have,
by virtue of this Agreement, at law or otherwise, any right in or to such other
business ventures or to any ownership or other interest in or the income or
profits derived therefrom. Except as otherwise set forth herein or in any other
written agreement with the Company to which a Member or its Affiliate is a
party, the Members shall not be obligated to present any particular investment
or business opportunity to the Company or any Member even if such opportunity is
of a character which, if presented to the Company or any Member, could be taken
by the Company or any Member, and each of the Members and their respective
Affiliates shall have the right to take for its own account and with others or
to recommend to others any such opportunity.

5.11 Indemnification of the Indemnitees. The Company shall indemnify and hold
harmless each Member, Director and officer of the Company (individually, an
“Indemnitee”) from and against any and all losses, claims, demands, costs,
damages, liabilities, joint and several, expenses of any nature (including
reasonable attorneys’ fees and disbursements), judgments, fines, settlements and
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative, arbitral or investigative,
in which the Indemnitee was involved or may be involved, or threatened to be
involved, as a party or otherwise, arising out of any Member’s status as a
Member, any Director’s status as a Director, any officer’s status as an officer
or any action taken by any officer or Director under this Agreement or otherwise
on behalf of the Company (collectively, “Liabilities”), regardless of whether
the Indemnitee continues to be a Member, Director or an officer, to the fullest
extent permitted by the Delaware LLC Act and all other applicable laws; except a
Member, Director or officer of the Company shall be entitled to indemnification
hereunder only to the extent that such Member’s, Director’s or officer’s conduct
did not constitute gross negligence, willful misconduct, breach of fiduciary
duty, or a breach of this Agreement, any Transaction Agreement or any other
agreement between the Company and such Member, Director or officer, as
applicable, and such Member, Director or officer acted in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe such Member’s, Director’s or officer’s conduct was
unlawful. The termination of any proceeding by settlement, judgment, order,
conviction, or upon a plea of nolo contendere or its equivalent shall not, of
itself, create a presumption that such Indemnitee’s conduct constituted gross
negligence or willful misconduct or that such conduct otherwise constituted a
breach of this Agreement, any Transaction

 

28



--------------------------------------------------------------------------------

Agreement or any other such agreement between the Company and such Member,
Director or officer. The right of any Indemnitee to the indemnification provided
herein shall be cumulative of, and in addition to, any and all rights to which
such Indemnitee may otherwise be entitled by contract or as a matter of law or
equity and shall extend to such Indemnitee’s successors, assigns and legal
representatives.

5.12 Insurance. The Company shall purchase and maintain insurance, at the
Company’s expense, customary types of insurance and in such amounts as the Board
shall determine, including, without limitation, insurance on behalf of the
Directors and officers and such other Persons as the Board shall determine,
against any liability that may be asserted against, or any expense that may be
incurred by, such Person in connection with the activities of the Company and/or
the Director’s or officer’s acts or omissions as a Director or an officer of the
Company regardless of whether the Company would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

5.13 Business Plan.

(a) The business plan (the “Business Plan”) for the Company in effect as of the
Effective Date is attached hereto as Exhibit C. Any modification to the Business
Plan shall be subject to the Supermajority Approval of the Board as set forth in
Section 5.5 and may be subject to the Supermajority Approval of the Members as
set forth in Section 5.6, as applicable.

(b) Not later than ***, the General Manager shall submit to the Board (i) a
budget for ***, including the most recent balance sheet and income statement of
the Company, which shall show in reasonable detail the revenues and expenses
projected for the Company’s business for *** and a cash flow statement which
shall show in reasonable detail the receipts and disbursements projected for the
Company’s business for *** and the amount of any corresponding cash deficiency
or surplus, and the projected Capital Contributions, if any, and any
contemplated borrowings of the Company, and (ii) such other documents as may be
reasonably requested by any Director from time to time.

ARTICLE VI

RESOLUTION OF DISPUTES

6.1 Disputes. The Members shall attempt in good faith to resolve any and all
controversies, disputes or claims of every kind and nature (each a “Dispute”)
arising out of or in connection with the construction, validity, interpretation,
performance, enforcement, operation, breach, continuance or termination of this
Agreement in accordance with this Section 6.1.

(a) Upon written request of any Member (the “Resolution Request”), the Dispute
shall be submitted for resolution to a dispute resolution team which shall be
comprised of *** (the “Integrated Action Team”). The Integrated Action Team
shall meet (in person or by telephone) to discuss the Dispute and use their good
faith without the necessity of further action relating thereto.

 

29



--------------------------------------------------------------------------------

(b) If the Dispute is not fully resolved by the Integrated Action Team within
*** Business Days after the delivery of the Resolution Request, then any of the
Members may request that the Dispute be *** (“Designated Officers”) of the
Members. The Designated Officers shall as soon as reasonably practicable (within
at least *** Business Days after the Dispute has been referred to such
Designated Officers or as such Designated Officers shall otherwise agree) meet
(in person or by telephone) to discuss the Dispute and use their good faith,
reasonable efforts to resolve it. If not resolved within *** Business Days of
submission to the Designated Officers, such Member may avail itself of any
remedy permitted hereunder.

6.2 Remedies. Notwithstanding the foregoing or anything in this Agreement to the
contrary, the obligations contained in Section 6.1 shall not prohibit any party
from proceeding at any time to exercise any other rights hereunder.

6.3 Injunctive Relief. Notwithstanding anything in this Agreement to the
contrary, any Member may resort to court action for injunctive relief at any
time if the dispute resolution process set forth in this Article would permit or
cause irreparable damage to such Member due to delay arising out of the dispute
resolution process.

ARTICLE VII

TRANSACTION AGREEMENTS

7.1 Transaction Agreements. On or prior to the Effective Date of this Agreement,
the respective Initial Members and the Company shall have executed and
delivered, or caused their respective Affiliates to execute and deliver, the
following Transaction Agreements set forth below, which are subject to
termination as provided in Article XII and as otherwise may be set forth in such
Transaction Agreements:

(a) HTI and the Company shall have executed an Infrastructure Access Agreement
(the “HTI Infrastructure Access Agreement”) in the form attached hereto as
Exhibit 7.1(a).

(b) HTI and the Company shall have executed a management and operating services
agreement (the “HTI Services Agreement”) in the form attached hereto as Exhibit
7.1(b).

(c) QC and the Company shall have executed a Know-How License and License
Agreement (the “QC Know-How License Agreement”) in the form attached hereto as
Exhibit 7.1(c).

(d) QC and the Company shall have executed a Services Agreement (the “QC
Services Agreement”) in the form attached hereto as Exhibit 7.1(d).

(e) AMAC and the Company shall have executed a VAR/distributor agreement (the
“AMAC Reseller Agreement”) in the form attached hereto as Exhibit 7.1(e).

 

30



--------------------------------------------------------------------------------

ARTICLE VIII

DISPOSITION OF INTERESTS

8.1 Restrictions on Transfer of Interests.

(a) Unless expressly permitted by this Section 8 but subject in all cases to the
receipt of all required regulatory approvals (if any), no Member or its
Affiliates shall, without the prior written consent of each of the Initial
Members, Transfer all or any part of its Interest during the period beginning on
the Effective Date and ending on the closing of an Initial Public Offering (the
“Restricted Period”); provided, however, that, in the event this Agreement is
terminated, then the Restricted Period shall immediately expire.

(b) The term “Transfer”, when used in this Agreement with respect to an
Interest, means any sale, exchange, assignment, transfer, pledge, encumbrance,
hypothecation, mortgage, gift or other disposition of any kind (or the entering
into any contract, option or other arrangement or understanding to do any of the
foregoing), whether voluntary, involuntary or by operation of law, including
without limitation any transfer of any securities or assets by any Member or any
Affiliate of such Member if as a result of such transfer, such Member or an
Affiliate shall cease to have indirect ownership of such Interest, but does not
include a change of control of a Member (unless (A) the primary asset of the
applicable Member (or other change of control entity) is the direct or indirect
ownership of Interests or (B) the transferee (or other acquiror) in connection
with such change of control is *** as reasonably determined by ***, or a party
that has a *** (whether directly or indirectly and whether as a *** and such
party or through ***) as reasonably determined by ***, in which case, such
change of control of a Member (or other entity) shall be deemed to be a
“Transfer” for purposes of this Article VIII); provided however that the
transferee in connection with such change of control of a Member shall agree to
be bound by the terms and conditions of this Agreement applicable to the
transferring Member.

(c) Any Transfer or purported Transfer of any Interest not made in accordance
with this Article VIII shall be null and void, ab initio.

(d) No Member or its Permitted Transferees shall Transfer all or any part of its
Interest to any Person (i) without delivering to the Company an Assignment and
Assumption Agreement in substantially the form attached hereto as Exhibit D,
(ii) except in compliance with all applicable federal and state securities laws,
(iii) without delivering to the Company in advance of such Transfer a legal
opinion of counsel (to the extent reasonably requested by the Company, provided
that the Company will not request such an opinion in connection with a Transfer
to an Affiliate of a Member) to the effect that such Transfer would not
terminate the Company for federal income tax purposes under Section 708 of the
Code and (iv) to the extent prohibited under this Section 8.1.

(e) Notwithstanding any other provision of this Agreement, but subject to
Section 8.1(d), no Member or its Affiliates shall Transfer any or all of its
Interests, or take any other action, if such Transfer or action could (by itself
or in conjunction with other actions) result in the Company being treated as a
“publicly traded partnership” within the meaning of Section

 

31



--------------------------------------------------------------------------------

7704 of the Code and the Regulations promulgated thereunder; and provided
further that any such Transfer or action shall be null and void, ab initio;
provided, that the foregoing shall not apply to Transfers occurring in
connection with or subsequent to an Initial Public Offering.

(f) Notwithstanding the restrictions set forth in Sections 8.1, 8.2, 8.3 and
8.4, (i) any Member or any of its transferees or Affiliates may at any time
Transfer all or any portion of its Interest to an Affiliate of such Member if,
in addition to the provisions of Section 8.1(d) and (e), no tax or regulatory
consequences result that will adversely affect the Company, the other Members or
their Affiliates*** pursuant to a sale of its principal business operations to
such Person by way of merger, consolidation, sale of assets or other similar
transaction provided that, as a condition to such Transfer, *** that actions may
only be taken by Members or the Board, as applicable, by written consent if such
action or matter was *** of the Board shall terminate, (E) ***, the rights of
first offer described in Section 8.2, and the rights described in the last
sentence of Section 2.7, and (F) ***; (iii) the Members agree if required by any
lenders to the Company, to pledge their Interests against any Company
indebtedness approved by the Supermajority Approval of the Board, subject to all
Members providing such a pledge, and further subject to such pledge being
permitted by any outstanding indebtedness a Member may have at the time of such
Board approval (each such transferee under clauses (i), (ii) or (iii) of this
Section 8.1(f), a “Permitted Transferee”).

8.2 Right of First Offer for Transfers by Members.

(a) If any Member (the “Proposing Transferor”) wishes to Transfer during the
Restricted Period all or any portion of its Interest (the “Offered Units”) to
any Person other than its Permitted Transferee, such Proposing Transferor shall
deliver a written offer (the “Conditional Transfer Notice”) to the other Members
(the “Non-Transferring Members”), certifying the date of its issuance and
stating: (i) the number and Class of Offered Units; and (ii) the price (the
“Transfer Price”) and other material terms upon which the Proposing Transferor
proposes to transfer each of such Offered Units (such offer by the Proposing
Transferor to the Non-Transferring Members (together with the oversubscription
privilege set forth in Section 8.2(b) below (if applicable)) is referred to
herein as the “Right of First Offer”).

(b) Each Non-Transferring Member shall have the right, but not the obligation,
to elect to purchase all (but not less than all) of its pro rata share (based on
the ratio of the then Percentage Interest of each Non-Transferring Member
vis-a-vis the other Non-Transferring Members) of the Offered Units at the price
and upon the terms contained in the Conditional Transfer Notice. In the event
that a Non-Transferring Member shall elect to purchase available Offered Units
pursuant to the conditions set forth in the Conditional Notice and this
Section 8.2 (each such Non-Transferring Member, a “Purchasing Member”), it shall
deliver to the Proposing Transferor a written election (the “Acceptance Notice”)
to purchase its pro rata share of the Offered Units; irrevocably indicating
therein if it is prepared to purchase all or a portion of its pro rata share of
the Offered Units within *** from the date of receipt of the Conditional
Transfer Notice (the “*** Period”). In the event that any Non-Transferring
Member fails to elect to purchase all of its pro rata share of the Offered Units
under the Conditional Transfer Notice as set forth above in this Section 8.2(b),
the Company shall deliver to all of the Purchasing Members a written notice (the
“Over-Allotment Notice”) specifying the total number

 

32



--------------------------------------------------------------------------------

of Offered Units not so purchased (the “Remaining Offered Units”) within ***
following the expiration of the *** Period set forth above in this
Section 2.8(b). Each such Purchasing Member shall have a right of
oversubscription to purchase up to the balance of such Offered Units not so
purchased at the same price and on the same terms and conditions set forth in
the original Conditional Transfer Notice. Each such Purchasing Member who
receives an Over-Allotment Notice must exercise its right of oversubscription by
giving the Company written notice of its election during the *** period
following its receipt of the Over-Allotment Notice (the “Over-Allotment
Period”). If, as a result thereof, such oversubscription elections exceed the
total number of the Offered Units available in respect to such oversubscription
privilege, the oversubscribing Purchasing Members shall be cut back with respect
to oversubscriptions on a pro rata basis in accordance with their respective
Proportionate Share or as they may otherwise agree among such oversubscribing
Purchasing Members. Each Acceptance Notice and Over-Allotment Acceptance Notice
(if any) shall be irrevocable unless (a) there shall be a material adverse
change in the material terms set forth in the Conditional Transfer Notice,
including, but not limited to, the Transfer Price or (b) if otherwise mutually
agreed to in writing by such Purchasing Member and the Proposing Transferor),
and the closing of the Transfer of the Offered Units to the Purchasing Member(s)
shall take place within *** from the later of (i) date of receipt of the
Conditional Transfer Notice or (ii) date of receipt of the Over-Allotment
Notice, if any (in each case, subject only to requisite regulatory approvals).

(c) If, upon the expiration of the *** Period provided for in Section 8.2(b)
above (or in the event an oversubscription privilege is triggered pursuant to
Section 8.2(b) above, upon the expiration of the Over-Allotment Period), a
Non-Transferring Member has elected not to purchase its pro rata share of the
Offered Units (each such Member, a “Declining Member”), the Right of First Offer
shall expire as to such Declining Member with respect to that particular offer
(and as to any Member that has elected not to purchase its pro rata share of the
Remaining Offered Units in any oversubscription privilege, the Right of First
Offer shall expire as to such Member with respect to such Remaining Offered
Units in that particular offer), but shall remain in full force and effect with
respect to all material modifications of that offer and all future offers. The
Proposing Transferor shall have the right to Transfer all (but not less than
all) of such number of the Offered Units not purchased by the Purchasing Members
or Overallotment Purchasing Members (if any), at a price and upon terms and
conditions which are no less advantageous to the Proposing Transferor than those
contained in the Conditional Transfer Notice, if that Transfer takes place in
accordance with the terms of a definitive agreement or agreements (subject
solely to requisite regulatory approvals (if any)) entered into not later than
the later of (i) *** after the expiration of the *** Period provided for in
Section 8.2(b) above or (ii) *** days after the expiration of the Over-Allotment
Period (if any) provided for in Section 8.2(b) above.

(d) This Section 8.2 shall be inapplicable to, and shall not prohibit, restrict
or limit, sales of equity interests in the Company by the Members in connection
with or subsequent to an Initial Public Offering.

8.3 “Drag-Along” Rights of Members. Subject to obtaining the Supermajority
Approval of the Members in accordance with Section 5.6 with respect to any such
proposed Transfer if required thereby, in the event that prior to the occurrence
of an Initial Public Offering,

 

33



--------------------------------------------------------------------------------

any Initial Member acting alone or Initial Members acting together (a “Dragging
Member” or if more than one such Initial Member, together the “Dragging
Members”), propose to Transfer (other than to other Members and/or to Permitted
Transferees of Members) in one or more related transactions greater than *** of
the total number of Units then issued and outstanding (excluding Units in the
Company’s treasury (if any)) to a non-Affiliate and on a third party arms length
negotiated sale basis, the Dragging Member will have the right, exercisable upon
not less than *** days’ prior written notice, to require that the other Members
Transfer all or any portion of the Units owned by them on substantially similar
terms and conditions as the Transfer of Units proposed to be made by the
Dragging Member(s). Such terms and conditions shall include, without limitation:
the sales price paid or deemed paid per Unit; the payment of fees, commissions
and expenses; and, subject to the limitations set forth below, the provision of
representations, warranties and indemnifications; provided that, subject to the
limitations set forth below, any indemnification provided by a Member shall
(except with respect to legal title to such Member’s Units which are included in
the Transfer) be pro rata in proportion with the total consideration to be
received by such Member in the transfer relative to the total consideration to
be received by the other Members. Notwithstanding the foregoing, a Member will
not be required to comply with this Section 8.3 in connection with any specific
Transfer unless:

(a) any representations and warranties to be made by such Member in connection
with the Transfer are limited to representations and warranties related to
authority, ownership of the applicable Units held by such Member and the ability
to convey title to such Units;

(b) the Member shall not be liable for the inaccuracy of any representation or
warranty made by any other individual or entity in connection with the Transfer,
other than the Company;

(c) the liability for indemnification, if any, of such Member in the Transfer
and for the inaccuracy of any representations and warranties made by the Company
in connection with such Transfer, is several and not joint with any other
Member, and is (as specified above) pro rata in proportion with the total
consideration to be received by such Member in the Transfer relative to the
total consideration to be received by the other Members in such Transfer;

(d) such Member’s liability in connection with such Transfer shall be limited to
the amount of consideration actually paid to or held in escrow for such Member
in connection with such Transfer, except with respect to claims related to
fraud, intentional misrepresentation or willful breach by such Member;

(e) upon the consummation of the Transfer, each Member will receive the same
amount of consideration per Unit after payment of all Unreturned Capital
Contributions; and

(f) if any holders of Units are given an option as to the form and amount of
consideration to be received as a result of the Transfer, all holders of such
Units will be given the same option.

 

34



--------------------------------------------------------------------------------

An exercise of rights under 8.3 shall preclude the application of Section 8.4,
but shall be subject to Section 8.2.

8.4 “Tag-Along” Rights of Members.

(a) In the event that prior to the occurrence of an Initial Public Offering,
after a Member has complied with the right of first offer set forth in
Section 8.2 hereof, any Member acting alone or any Members acting together
propose to Transfer (other than to other Members and/or to Permitted Transferees
of Members) in one or more related transactions greater than *** of the total
number of Units then issued and outstanding (excluding Units in the Company’s
treasury (if any)) (each such Member proposing such a Transfer, a “Proposing
Member” and collectively, the “Proposing Members”), the Proposing Member(s) will
notify the other Members (in such capacity, the “Tag-Along Members”) in writing
(a “Tag-Along Notice”) of such proposed sale (a “Proposed Sale”) and the
material terms of the Proposed Sale as of the date of the Tag-Along Notice,
including, without limitation, the total number of Units to be sold in such
Proposed Sale (the “Proposed Units”) and the sale price per Unit (the “Material
Terms”). The Tag-Along Notice will be delivered to the Tag-Along Members not
less than *** prior to the consummation of the Proposed Sale and not more than
*** after the execution of the definitive agreement relating to the Proposed
Sale, if any. If within *** of receipt by the Tag-Along Members of such Notice,
the Proposing Member(s) receive from any Tag-Along Member a written request (a
“Request”) to include in the Proposed Sale such number of Units owned by such
Tag-Along Member as calculated in accordance with Section 8.4(c) below (which
Request shall be irrevocable unless (a) there shall be a material adverse change
in the Material Terms or (b) if otherwise mutually agreed to in writing by such
Tag-Along Member and the Member(s) proposing to Transfer), such Tag-Along
Member’s Units so requested will be so included as provided herein.

(b) Except as may otherwise be provided herein, the Tag-Along Member’s Units
subject to a Request will be included in a Proposed Sale pursuant hereto and in
any agreements with purchasers relating thereto on substantially similar terms
and subject to the same conditions applicable to the relevant Units which the
Proposing Member(s) propose to sell in the Proposed Sale. Such terms and
conditions shall include, without limitation: the sales price per Unit; the
payment of fees, commissions and expenses; the provision of representations,
warranties and indemnifications; provided that any indemnification provided by
the Tag-Along Members shall (except with respect to legal title to the Units of
the Tag-Along Member sold in such Transfer) be pro rata in proportion with the
total consideration to be received for all of the Units to be sold.

(c) Each Tag-Along Member shall have the right to include in the Proposed Sale
pursuant to a Request that number of Units (rounded to the nearest whole number)
representing the product of (i) the total number of Proposed Units multiplied by
(ii) the Percentage Interest in the Company then held by such Tag-Along Member.
The amount of such Proposed Units that each Tag-Along Member is entitled to
include in such Proposed Sale under this Section 8.4(c) shall be referred to as
its “Tag-Along Units”. If any Tag-Along Member fails to elect to include in the
Proposed Sale its full amount of Tag-Along Units, the Proposing Member(s)
together with any Tag-Along Members that have elected to include Tag-Along Units
in the Proposed Sale, shall, among them, on a pro rata basis in accordance with
their respective

 

35



--------------------------------------------------------------------------------

Percentage Interest in the Company or as they may otherwise agree among
themselves, have the right to include in the Proposed Sale an additional number
of Units equal to the difference between the total number of Proposed Units
minus the total number of Tag-Along Units elected to be included by all the
Tag-Along Members.

(d) The Tag-Along Members’ rights pursuant hereto to participate in a Proposed
Sale shall be contingent on their strict compliance with each of the provisions
hereof and their willingness to execute such documents in connection therewith
as may be reasonably requested by the Proposing Member(s).

(e) An exercise of rights under Section 8.4 shall be subject to Section 8.2.

8.5 Liquidity Event. Upon the four (4) year anniversary of the Effective Date,
any Member (or group of Members in aggregate) holding at least twenty-five
percent (25%) of the issued and outstanding Units (excluding Units in the
Company’s treasury (if any)) of the Company (a “Demanding Member”) shall have
the right to demand at any time prior to the end of the two (2) year period
following such four (4) year anniversary upon written notice to the Company and
each other Member (the “Liquidity Demand Notice”) that the Company cause one the
following events to occur (each a “Liquidity Event”):

 

  A. conduct an auction for the sale of the Company that produces at least one
bona fide offer to acquire the Company for cash or liquid securities; or

 

  B. conduct an Initial Public Offering (after conversion to a corporation in
accordance with Section 14.17).

Upon receipt of the Liquidity Demand Notice, the Company shall use its best
efforts to cause a Liquidity Event and each Member shall cooperate with the
Company in pursuing a Liquidity Event. Should the Company fail to accomplish
either Liquidity Event within one hundred-eighty (180) days of receiving the
Liquidity Demand Notice, then to the extent at such time HTI (i) directly or
indirectly owns fifty percent (50%) or more of the issued and outstanding Units
(excluding Units in the Company’s treasury (if any)) of the Company and (ii) has
publicly traded common stock (currently HTI’s common stock trades as HUTC), each
other Member (each an “Exchanging Member” and collectively the “Exchanging
Members”) shall be entitled on a one-time basis to exchange (the “Exchange”)
all, but not less than all, of the Company Units which it then owns for shares
of common stock of HTI, as applicable, equal to its pro rata share of the value
of the aggregate Percentage Interests of the Company owned by all Exchanging
Members in the aggregate and which shall include the Unreturned Capital
Contributions of all Exchanging Members as if a distribution were being made as
a Capital Event Distribution (the “Exchange Value”) as determined as set forth
below in this Section 8.5. For purposes of clarification, the Members agree
that, notwithstanding the foregoing, (i) in the event that (A) a Liquidity
Demand Notice results in a bona fide offer to acquire the Company for cash or
liquid securities on terms that are not acceptable to the Demanding Member but
are acceptable to and approved by HTI and (B) a Liquidity Event nevertheless is
not consummated within one hundred-eighty (180) days of the Company’s receiving
the Liquidity Demand Notice, then HTI shall have no obligation to effect any
Exchange of HTI common stock for Company Units hereunder, and (ii)

 

36



--------------------------------------------------------------------------------

in the event that a Liquidity Demand Notice results in a bona fide offer to
acquire the Company for cash or liquid securities on terms that are acceptable
to and approved by a Demanding Member but are not approved by HTI, then HTI
shall either (A) purchase for cash (or common stock of HTI, provided that the
common stock of HTI is then publicly traded, that such issuance would be
effected as an Exchange hereunder with the number of shares being determined
based upon the 20-day volume weighted average closing price per share of HTI
common stock in the manner and subject to the restrictions set forth below,
provided further that the documentation requirements and other requirements and
conditions set forth in Section 8.6A below are complied with) all, but not less
than all, of the Company Units which are then held by the Demanding Member at
the same effective price per Unit and aggregate consideration as such Demanding
Member would have been paid or otherwise received based upon the value of the
aggregate purchase price for all then outstanding Company Units reflected in
such bona fide offer to acquire the Company for cash or liquid securities, or
(B) approve such offer to acquire the Company and take such other actions as may
be necessary in connection with such proposed acquisition as are requested by
such Demanding Member as if such Demanding Member were a Dragging Member
pursuant to Section 8.3. The basis for determining the Exchange Value to be used
shall be a fair value assessment (the “Assessment”) of the aggregate Percentage
Interests (which shall include the Unreturned Capital Contributions of all
Exchanging Members as if a distribution were being made as a Capital Event
Distribution) as determined by an independent, third party,
nationally-recognized investment bank contracted and paid for by the Exchanging
Members, at their sole cost and expense, which investment bank shall have been
Approved in advance in writing by HTI and the Exchanging Members holding a
majority of the Percentage Interests held by all Exchanging Members. The
determination of such investment bank shall be conclusive and binding upon the
parties hereto. Each Exchanging Member’s pro rata share of the Exchange Value
shall then be divided by the 20-day volume weighted average closing price per
share of HTI’s common stock during the 20-day trading period immediately prior
to the issuance of HTI shares in the exchange to determine the number of shares
of common stock of HTI to be issued to each Exchanging Member in exchange for
all of its Units; provided however that no Exchanging Member or its Affiliates
shall itself or through any third party, directly or indirectly, take any action
or encourage any third party to take any action designed to impact the price of
HTI’s common stock during such period. HTI shall issue such shares of common
stock to the Exchanging Members within thirty (30) days following the conclusion
of the Assessment, subject to the documentation requirements and other
requirements and conditions set forth in Section 8.6A below.

8.6A Documentation Requirements and Other Requirements/Conditions. Each
Exchanging Member executing such documentation as may be reasonably requested by
HTI including terms and conditions customary for common stock issuances of such
nature. In connection with the issuance of such shares of common stock of HTI,
HTI shall only provide limited representations and warranties relating to
formation, due authorization and issuance of shares, no conflicts with
applicable laws, orders and contracts, securities law compliance, and no
encumbrance or other restrictions (except as needed for securities law
compliance) on the shares, and each Exchanging Member shall be required to
execute and delivery to HTI a letter that includes representations from each
Exchanging Member necessary for compliance with applicable securities laws.
Solely to the extent such shares of HTI common stock are not saleable in their
entirety within *** of completion of the Exchange by any such Exchanging Member
under Rule 144, promulgated by the Securities and Exchange Commission under the

 

37



--------------------------------------------------------------------------------

Securities Act, HTI shall use commercially reasonable efforts to (i) register
such shares of common stock for resale on a “shelf” registration statement
within *** completion of the Exchange, and (ii) cause such registration
statement to remain effective, subject to customary limitations, for a period of
*** months following the date such registration statement is declared effective.

8.6 Covenant Not to Withdraw or Dissolve. Each Member hereby covenants and
agrees that the Members have entered into this Agreement based on their mutual
expectation that, except as otherwise expressly required or permitted hereby or
otherwise with the Supermajority Approval of the Members, no Member shall
withdraw or retire from the Company, be entitled to demand or receive a return
of such Member’s Capital Contributions or profits (or a bond or other security
for the return of such Capital Contributions or profits), or exercise any power
to dissolve the Company except as provided in this Agreement.

8.7 Capital Event Transfers. Notwithstanding anything to the contrary contained
herein, if a Transfer of Units results from completion of a Capital Event, the
following conditions shall apply with respect to the Class A, Class B and Class
C Units:

(a) upon the consummation of the Transfer, each holder of Class A, Class B and
Class C Units will receive the same amount of consideration per Unit that it
would have received under Section 13.1(b) if the Capital Event had been an asset
sale; and

(b) if any holders Class A, Class B or Class C Units are given an option as to
the form of consideration to be received as a result of the Transfer, all
holders of such Units will be given the same option.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

9.1 Representations and Warranties of the Members. Each Member hereby represents
and warrants severally, as to itself only, to the other Members and the Company
as follows:

(a) Due Organization; Good Standing and Power. Such Member is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation and has full power and authority to enter into and perform its
obligations under this Agreement.

(b) Authorization and Validity of Agreement. The execution, delivery and
performance of this Agreement, and all other agreements relating hereto to which
such Member is a party and the consummation by such Member of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of such Member, and no other action is necessary for the
authorization, execution, delivery and performance by such Member of this
Agreement and the consummation by such Member of the transactions contemplated
thereby. This Agreement has been duly executed and delivered by such Member and
constitutes a valid and legally binding obligation of such Member, enforceable
against it in accordance with its terms, except (i) as such enforceability may
be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) that the availability of equitable remedies may be limited by equitable
principles of general applicability.

 

38



--------------------------------------------------------------------------------

(c) No Conflict; Consents. Neither the execution and delivery by such Member of
this Agreement, the performance by such Member of its obligations hereunder nor
the performance by such Member of any action contemplated hereby will violate
(with or without the giving of notice or lapse of time or both) any law, rule,
regulation, order, judgment or decree or any contract or other agreement to
which such Member is a party, except to the extent that such violations would
not (i) in the aggregate, have a Material Adverse Effect on such Member or the
Company, or (ii) require the consent, approval, giving of notice to or
authorization of any Person which has not been obtained or satisfied provided
prior to the Effective Date.

(d) Litigation. Except as has been publicly disclosed by a Member in any current
or periodic report filed by such Member with the Securities and Exchange
Commission, there is no pending or, to the best of its knowledge, threatened,
suit or administrative action against such Member which, if adversely decided,
would prevent the consummation of this Agreement or be reasonably likely to have
a Material Adverse Effect on such Member or the Company.

(e) Investment Intent. Such Member is acquiring its Interest in the Company for
its own account as an investment and without an intent to distribute the
Interest (this representation and warranty not limiting such Member’s right to
transfer its Interest in compliance with applicable federal and state securities
laws).

(f) Securities Laws. Such Member acknowledges that the Interest and any other
interests it is acquiring are “restricted securities” and have not been
registered under the Securities Act or any state securities laws, and may not be
resold or transferred by it without registration under the Securities Act or any
applicable state securities laws or the availability of an exemption from such
requirements

(g) Member Status. At the time such Member was offered the Interest, it was, and
at the date hereof it is an “accredited investor” as defined in Rule 501(a)
under the Securities Act. Such Member is not required to be registered as a
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

(h) Experience of Such Member. Such Member, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Interest, and has so evaluated the merits and
risks of such investment. Such Member is able to bear the economic risk of an
investment in the Interest and is able to afford a complete loss of such
investment.

(i) General Solicitation. Such Member is not purchasing the Interest as a result
of any advertisement, article, notice or other communication regarding the
Interest published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

39



--------------------------------------------------------------------------------

(j) Adequate Information. Such Member has had an opportunity to receive all
information related to the Company requested by it and to ask questions of and
receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Interests, and has reviewed such
information as such Member considers necessary or appropriate to evaluate the
risks and merits of an investment in, and make an informed investment decision
with respect to, the Interests.

9.2 Additional Representations, Warranties Covenants of the Initial Members.

(a) Each Initial Member shall, and shall cause each of its Affiliates to, comply
with and carry out its respective obligations under the Transaction Agreements
to which such Initial Member is a party.

(b) The execution, delivery and performance of the Transaction Agreements(s) to
which such Affiliate is a party, and the consummation by such Affiliate of the
transactions contemplated thereby, have been duly authorized by all necessary
action on the part of such Affiliate, and no other action is necessary for the
authorization, execution, delivery and performance by such Affiliate of such
Transaction Agreements and the consummation by such Affiliate of the
transactions contemplated thereby.

(c) Neither the execution and delivery by such Affiliate of the Transaction
Agreements(s) to which it is a party, the performance by such Affiliate of its
obligations thereunder nor the performance by such Affiliate of any action
contemplated thereby will violate (with or without the giving of notice or lapse
of time or both) any law, rule, regulation, order, judgment or decree or any
contract or other agreement to which such Affiliate is a party, except to the
extent that such violations would not, in the aggregate, have a Material Adverse
Effect, or require the consent, approval, giving of notice to or authorization
of any Person.

ARTICLE X

INDEMNIFICATION

10.1 Indemnification. *** from and against any and all losses, claims, demands,
costs, damages, liabilities, joint and several, expenses of any nature
(including reasonable attorneys’ fees and disbursements), judgments, fines,
settlements and other amounts (collectively, “Damages”) asserted by a Person
(other than the Company, a Member or an Affiliate of a Member) arising out of,
resulting from or based upon ***. Each of the other Members shall be entitled to
enforce any claim for indemnification pursuant to this Section 10.1 on behalf of
itself, and the non-breaching Initial Member shall be entitled to enforce any
claim for indemnification pursuant to this Section 10.1 on behalf of the
Company. A non-breaching Initial Member or the Company shall give written notice
to the indemnifying Member as soon as practicable following discovery by such
party of any matters which may give rise to a claim for indemnification from the
indemnifying Member under this Section 10.1.

The provisions of this Article X shall in no way alter, amend or limit the
indemnification obligations of the Members under the other Transaction
Agreements, and to the extent that a Member is obligated under the other
Transaction Agreements to provide any

 

40



--------------------------------------------------------------------------------

indemnification for any “losses and expenses”, any indemnity of such Member
under this Article X with respect to such losses and expenses shall not apply.
The right of any indemnitee to the indemnification provided herein shall be
cumulative of, and in addition to, any and all rights to which such indemnitee
may otherwise be entitled by contract or as a matter of law or equity and shall
extend to such indemnitee’s successors, assigns and legal representatives.

10.2 Procedures for Indemnification. Whenever a claim shall arise for
indemnification under Section 10.1, the indemnified party or parties, as
appropriate (the “Other Parties”), shall promptly notify the party or parties
from whom indemnification is sought for such claim (the “Indemnifying Party”)
and request the Indemnifying Party to defend the same. Failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any liability
which the Indemnifying Party might have, except to the extent that such failure
prejudices the Indemnifying Party’s position. The Indemnifying Party shall have
the right to defend against such liability or assertion in which event the
Indemnifying Party shall give written notice to the Other Parties of acceptance
of the defense of such claim and the identity of counsel selected by the
Indemnifying Party.

(a) If the Indemnifying Party assumes the defense of an action:

(A) no settlement or compromise thereof may be effected

(i) by the Indemnifying Party without the written consent of the Other Parties
(which consent shall not be unreasonably conditioned, withheld or delayed)
unless (x) there is no finding or admission of any violation of law or any
violation of the rights of any Person by any Other Party and no adverse effect
on any other claims that may be made against any Other Party and (y) all relief
provided is paid or satisfied in full by the Indemnifying Party, or

(ii) by any Other Party without the consent of the Indemnifying Party, such
consent not to be unreasonably withheld or delayed, and

(B) the Other Parties may subsequently assume the defense of such action if a
court of competent jurisdiction determines that the Indemnifying Party is not
vigorously defending such action. In no event shall an Indemnifying Party be
liable for any settlement effected without its written consent (which consent
shall not be unreasonably withheld or delayed).

(b) With respect to any defense accepted by the Indemnifying Party, the Other
Parties shall be entitled to participate with the Indemnifying Party in such
defense and also shall be entitled to employ separate counsel for such defense
at their own expense. In the event the Indemnifying Party does not accept the
defense of any indemnified claim as provided above or there otherwise exists a
conflict of interest such that independent counsel for the Other Parties would
be appropriate for the defense of any such indemnified claim, the Other Parties
shall have the right to employ counsel for such defense at the expense of the
Indemnifying Party. Each

 

41



--------------------------------------------------------------------------------

Member agrees to cooperate and to cause the Company to cooperate with the other
parties in the defense of any such action and the relevant records of each party
shall be available to the other parties with respect to any such defense.

ARTICLE XI

TAX MATTERS

11.1 Tax Matters.

(a) The “tax matters partner” for purposes of Section 6231(a)(7) of the Code
(the “Tax Matters Member”) shall be HTI. The Tax Matters Member shall take
reasonable action to cause each other Member to be treated as a “notice partner”
within the meaning of Section 6231(a)(8) of the Code. All reasonable expenses
incurred by a Member while acting in its capacity as Tax Matters Member shall be
paid or reimbursed by the Company.

(b) Each Initial Member shall be given at least *** days advance notice (or such
shorter period provided by the taxing agency, in which instance the Company
shall provide prompt notice) from the Tax Matters Member of the time and place
of, and shall have the right to participate (and the Company and the Tax Matters
Member shall take such action as may be necessary to cause the tax matters
partner of any Subsidiary of the Company to extend to the Initial Members the
right to participate) in (i) any material aspect of any administrative
proceeding relating to the determination of partnership items at the Company
level (or at the level of any Subsidiary of the Company thereof) and (ii) any
material discussions with the Internal Revenue Service relating to allocations
pursuant to Article III of this Agreement or pursuant to any partnership
agreement or limited liability company agreement of any Subsidiary of the
Company.

(c) The Tax Matters Member shall not, and the Company shall not permit the tax
matters partner of any Subsidiary of the Company to, initiate any action or
proceeding in any court, extend any statute of limitations, or take any other
action contemplated by Sections 6222 through 6234 of the Code that would legally
bind any other Member, the Company or any Subsidiary of the Company without
approval of the Initial Members, which approval may not be unreasonably
withheld; provided, however, that, for this purpose, it shall not be
unreasonable for an Initial Member to withhold such approval if the action
proposed to be taken could affect adversely such Initial Member. The Tax Matters
Member shall cause the Company’s and any Subsidiary’s of the Company tax
attorneys and accountants to confer, with the other Initial Members and their
respective attorneys and accountants on any matters relating to a Company or
Subsidiary of the Company tax return or any tax election.

(d) The Tax Matters Member shall timely cause to be prepared all U.S. federal,
state, local and foreign tax returns and reports (including amended returns) of
the Company for each year or period that such returns or reports are required to
be filed and, subject to the remainder of this subsection, shall cause such tax
returns to be timely filed.

 

42



--------------------------------------------------------------------------------

(e) As soon as reasonably practical after the end of each Fiscal Year or other
relevant taxable period, the Tax Matters Member shall prepare and send, or cause
to be prepared and sent, to each Person who was a Member at any time during such
Fiscal Year or taxable period copies of such information as may be required for
U.S. federal, state, local and foreign income tax reporting purposes, including
copies of Form 1065 and Schedule K-1 or any successor form or schedule, for such
Person. As soon as practicable following the preparation of Form 1065 and
Schedule K-1 or any successor form or schedule (and in any event not later than
*** days after provision of such information to any Member), the Tax Matters
Member shall also provide each Member with a reasonable opportunity during
ordinary business hours to review and make copies of all workpapers related to
such information or to any return prepared under paragraph (b) above. As soon as
practicable following the end of each quarter (and in any event not later than
*** days after the end of such quarter), the Tax Matters Member shall also cause
to be provided to each Member an estimate of each Member’s share of all items of
income, gain, loss, deduction and credit of the Company for the Fiscal Year or
other taxable period to date for federal income tax purposes.

11.2 Tax Classification. The Tax Matters Member shall take such action as may be
required under the Code and applicable Regulations to cause the Company to be
taxable as a partnership for U.S. federal income tax purposes. To the extent the
previous sentence does not govern the state and local classification of the
Company, the Tax Matters Member shall take such action as may be required under
any state or local law applicable to the Company to cause the Company to be
taxable as, and in a manner consistent with, a partnership for state or local
income tax purposes. Each Member shall take such actions as the Tax matters
Member may reasonably request to maintain the status of the Company as a
partnership to the extent provided in this Section 11.2. No Member shall take
any action inconsistent with treatment of the Company as a partnership for U.S.
federal, state and local tax purposes.

11.3 Tax Elections. The Tax Matters Member shall at the request of any Member
cause the Company to elect, pursuant to Section 754 of the Code, to adjust the
basis of the Company’s property (and the Company shall cause the tax matters
partner of any Subsidiary of the Company to make a corresponding Section 754
election with respect to such Subsidiary’s property) provided, however, that
such Member shall reimburse the Company and any Subsidiary promptly for all
costs associated with such basis adjustment, including bookkeeping, appraisal
and other similar costs. Except as otherwise provided herein, all other
elections required or permitted to be made by the Company or any Subsidiary of
the Company under the Code (or applicable foreign, state or local law) shall be
made as may be determined by the Board to be in the best interest of the Members
as a group. Notwithstanding the foregoing, if the Company will not otherwise
qualify as a partnership under Section 6231(a)(l) of the Code which is subject
to the TEFRA partnership audit rules, the Tax Matters Member shall cause the
Company to make an election under Section 6231(a)(1)(B)(ii) of the Code to
subject the Company to the TEFRA partnership audit rules.

 

43



--------------------------------------------------------------------------------

ARTICLE XII

WIND-UP EVENTS; TERMINATION EVENTS

12.1. Wind-Up Events.

(a) If any of the following events shall occur (each, a “Wind-Up Event”): (i) an
Initial Member (A) makes a general assignment of all or substantially all of its
assets for the benefit of creditors; (B) applies for, consents to, or acquiesces
in the appointment of a receiver, trustee, custodian, or liquidator for its
business or all or substantially all of its assets; (C) files, or consents to or
acquiesces in, a petition seeking relief or reorganization under any bankruptcy
or insolvency laws; or (D) has a petition seeking relief or reorganization under
any bankruptcy or insolvency laws filed against it which is not dismissed within
ninety (90) days after it was filed (each such Initial Member, a “Bankrupt
Member”), then the Company shall immediately notify each of the Initial Members
in writing of the occurrence of such Wind-Up Event (a “Wind-Up Event Notice”);
and any Initial Member that is not a Bankrupt Member may, in a writing (the
“Dissolution Notice”) delivered to the other Initial Members no earlier than
sixty (60) calendar days of receipt of the Wind-Up Event Notice and no later
than ninety (90) calendar days following receipt of such Wind-Up Notice, (the
“Dissolution Notice Deadline”), elect to wind up, dissolve and liquidate the
Company in accordance with Section 12.1(c); subject to the receipt of the prior
written consent of the other Initial Member who is not a Bankrupt Member.

(b) Failure to Deliver Dissolution Notice. If no Initial Member delivers a
Dissolution Notice prior to the Dissolution Notice Deadline, then the business
of the Company will continue to be operated in accordance with the Approved Plan
as if the Wind-Up Event had not occurred and the Capital Contribution
commitments set forth in Sections 2.2, 2.3, 2.4 and 2.9 shall remain in full
force and effect.

(c) Effect of Dissolution Notice. Upon delivery of a Dissolution Notice, without
any further action of the Board or any Member other than the receipt of the
prior written consent of the other Initial member who is not a Bankrupt Member,
the Company will be wound up, dissolved and liquidated in accordance with
Article XIII (with the Board acting as the Liquidator unless the Board has
appointed a Liquidator), applicable law and the following: For the earlier of
(1) the *** following delivery of a Dissolution Notice or (2) the earlier
termination of the Transaction Agreements (the “Conversion Period”), all of the
Transaction Agreements will remain in full force and effect, subject to the
terms thereof and the receipt of timely payments therefor, until expiration of
the Conversion Period, at which time such agreements will terminate. During the
Conversion Period: the Board shall use its good faith efforts to maximize the
liquidation value of the Company; (B) the Company shall (1) terminate all
cancelable obligations, (2) minimize all costs and expenses to the fullest
extent possible other than the minimum amount necessary to provide services to
existing subscribers in the ordinary course of business, and (3) not incur any
new obligations other than those obligations that are funded out of the
operations of the Company without the prior Approval of the Initial Members; and
(C) the Members agree to use commercially reasonable efforts to structure all
transactions in connection with the wind-up, dissolution and liquidation of the
Company, whether occurring during the Conversion Period or thereafter, in a tax
efficient manner mutually agreeable to the Initial Members.

 

44



--------------------------------------------------------------------------------

12.2. Other Termination Events.

(a) Upon *** notice to each Initial Member, this Agreement may be terminated
upon (i) the Supermajority Approval of the Board and (ii) such approvals and
notifications of such Members as may be required by Section 5.6 or Section 5.6A.

(b) If this Agreement is terminated pursuant to this Section 12.2 (other than in
connection with the conversion to a corporation as contemplated by
Section 14.17), then:

(i) each of the other Transaction Agreements shall terminate contemporaneously
therewith;

(ii) such terminations shall not release any party to any of the Transaction
Agreements from any liability that (A) had accrued or arisen prior to or as of
such termination, (B) may accrue in respect of any act or omission prior to
termination or (C) is expressly stated to survive the termination; and

(iii) the Company shall be dissolved (without any further action of the Board or
the Members) pursuant to Article XIII.

ARTICLE XIII

DISSOLUTION

13.1 Dissolution of the Company.

(a) Upon obtaining the requisite Approval of the Members to dissolve the Company
in accordance with the provisions of this Agreement (including without
limitation Sections 5.6(vi) and 5.6A hereof) or in connection with the delivery
of a Dissolution Notice under Article XII, the Company shall be dissolved and
liquidated in accordance with the provisions of Section 13.1(b) and applicable
law.

(b) At the time the Company is dissolved, the business and affairs of the
Company shall be wound up and liquidated by a liquidating trustee to be
appointed by the Board (the “Liquidator”) as expeditiously as business
circumstances will permit in an orderly and business-like manner and in
accordance with applicable law. Unless instructed by the Board to distribute
assets owned by the Company in kind to the Members (such allocations to be
reasonably specified by the Board) after the satisfaction of the items set forth
in clauses (i)-(iii) below, to the extent feasible, the assets of the Company
shall be sold or otherwise reduced to cash, and distributed, except as otherwise
provided by law, in the following order and priority:

(i) to pay the expenses of the winding-up and liquidation of the Company;

(ii) to pay all creditors of the Company, including Members; and

 

45



--------------------------------------------------------------------------------

(iii) to establish reserves, in amounts established by the Liquidator, to meet
contingent or unknown liabilities of the Company.

The remaining assets of the Company shall be applied and distributed based on
the Gross Asset Value of such assets, among the Members in accordance with
Section 3.3(c); provided however that in the event of a dissolution or Capital
Event prior to the date that is *** months following execution of this
Agreement, distributions, if any, resulting from such dissolution or Capital
Event shall first be paid ***.

(c) At the termination and dissolution of the Company, neither the Company name,
nor the right to its use, nor the goodwill, if any, attached thereto or to the
Company shall be considered as an asset of the Company, and no valuation shall
be put thereon for the purpose of liquidation or distribution, or any other
purpose whatsoever.

(d) The Gross Asset Value of the Company assets shall be redetermined in
connection with the dissolution of the Company and any items of Profits and/or
Losses resulting therefrom shall be allocated among the Members pursuant to
Article III.

ARTICLE XIV

MISCELLANEOUS

14.1 Confidentiality.

(a) All communications between the Company and its Members, their Affiliates or
their respective directors, officers, managers, employees, agents,
representatives, attorneys, accountants, other professional advisors or lending
institutions (collectively “Representatives”), all information which is supplied
to and received by any of them from the other which is marked “confidential”,
and all material information concerning the business operations, affairs or the
financial arrangements of the Members, their respective Affiliates, the Company
or of any Person with whom any of them is in a confidential relationship with
regard to the matter in question coming to the knowledge of the recipient solely
by virtue of such information having been furnished to the Company, the Members
or their Affiliates, shall be kept confidential by the recipient and may be used
only for the benefit of the Company, including, without limitation, the
evaluation and negotiation of transactions in connection with the Company’s
Business, and shall not be disclosed to any other Person except an Affiliate of
the recipient, or any Representatives of the recipient on obtaining a similar
undertaking as to its confidentiality from such Person, which obligation shall
remain in effect unless and until (i) the recipient can reasonably demonstrate
that any such communication, information and material is, or part of it is, in
the public domain but through no fault of its own, whereupon, to the extent that
it is in the public domain, this obligation shall cease, or (ii) the recipient
is advised by legal counsel that disclosure is required by applicable laws or
regulations, whereupon the recipient shall (A) immediately notify the disclosing
party in writing of the existence, terms and circumstances surrounding such
event, and (B) consult and cooperate with the disclosing party so that the
disclosing party may seek (at its sole cost) an appropriate protective order
and/or waive compliance with the provisions of this Agreement. If, in the
absence of a protective order or the

 

46



--------------------------------------------------------------------------------

receipt of a waiver hereunder, the recipient is nonetheless, in the opinion of
the recipient’s legal counsel, legally required to disclose the confidential
information to any court, governmental agency or tribunal or is otherwise
required under applicable laws or regulations to disclose such confidential
information, the recipient may disclose the confidential information to the
minimum extent so required to such court, governmental agency or tribunal or as
otherwise so required under applicable laws or regulation without liability
hereunder.

(b) The terms of this Agreement shall be held confidential by the Members and
their Affiliates and their respective Representatives and shall not be disclosed
without the Approval of the Initial Members, except as required by law, rule or
regulation; provided, that if legal counsel to any Member (the “Disclosing
Member”) advises that disclosure of any term or terms of this Agreement is
required under any applicable law or regulation, then the Disclosing Member
shall (A) immediately notify the other Members in writing of the existence,
terms and circumstances surrounding such event, and (B) consult and cooperate
with the other Members so that the other Members may seek (at their sole cost)
an appropriate protective order and/or waive compliance with the provisions of
this Agreement. If, in the absence of a protective order or the receipt of a
waiver hereunder, the recipient is nonetheless, in the opinion of the
recipient’s legal counsel, legally required to disclose such term or terms to
any court, governmental agency or tribunal or is otherwise required under
applicable laws or regulations to disclose such term or terms, the recipient may
disclose such term or terms to the minimum extent so required to such court,
governmental agency or tribunal or as otherwise so required under applicable
laws or regulation without liability hereunder. Each recipient shall be
responsible for any improper disclosure of its Affiliates or Representatives.
Subject to the immediately preceding sentence, the timing and nature of the
announcements relating to the establishment of the Company and this Agreement
shall be made only with the Approval of HTI and QC.

(c) The Members shall use their best efforts to procure the observance of the
above-mentioned restrictions by the Company and shall take all reasonable steps
to minimize the risk of disclosure of confidential information by ensuring that
only such employees, officers and directors whose duties will require them to
possess any such information shall have access thereto, and that they will be
instructed to treat the same as confidential.

(d) Notwithstanding anything in this Section 14.1 to the contrary, in the event
a Member desires to Transfer its Interest pursuant to Article VIII, the
nondisclosure provisions of Section 14.1 shall not apply to a potential
transferee who executes a confidentiality agreement in form and substance
reasonably acceptable to the Board.

(e) This Section 14.1 shall survive any termination of this Agreement.

(f) This Section 14.1 is subject to Section 14.16 of this Agreement.

14.2 Accounting, Books and Records.

(a) Accounting, Books and Records. The Company shall maintain at its principal
office separate books of account for the Company which (i) shall fully and
accurately reflect all transactions of the Company, all costs and expenses
incurred, all charges made, all credits made and received, and all income
derived in connection with the conduct of the Company and the operation of its
business in accordance with GAAP or, to the extent

 

47



--------------------------------------------------------------------------------

inconsistent therewith, in accordance with this Agreement and (ii) shall include
all documents and other materials with respect to the Company’s business as are
usually entered and maintained by Persons engaged in similar businesses. The
Company shall use the accrual method of accounting in preparation of its annual
reports and for tax purposes and shall keep its books and records accordingly.
Subject to subsection (c) below and to applicable law, any Member or its
designated representative shall have the right, at any reasonable time and for
any lawful purpose related to the affairs of the Company or the investment in
the Company by such Member, (i) to have access to and to inspect and copy the
contents of such books or records, (ii) to visit the facilities of the Company
and (iii) to discuss the affairs of the Company with its officers, employees,
attorneys, accountants, customers and suppliers. The Company shall not charge
such Member for such examination and each Member shall bear its own expenses in
connection with any examination made for any such Member’s account.

(b) Reports.

(i) In General. The lead financial manager of the Company (or if none, the
General Manager) shall be responsible for the preparation of financial reports
of the Company and the coordination of financial matters of the Company with the
Accountants.

(ii) Periodic and Other Reports. The Company shall cause to be delivered to each
Member the financial statements listed in clauses (A) through (C) below,
prepared, in each case, in accordance with GAAP (and, if required by any Member
for purposes of reporting under the Securities Exchange Act of 1934, Regulation
S-X) and in English, and such other reports as any Member may reasonably request
from time to time, provided that, if the Board so determines within *** days
thereof, such other reports shall be provided at such requesting Member’s sole
cost and expense. Such financial statements shall be accompanied by an analysis,
in reasonable detail, of the variance between the financial condition and
results of operations reported therein and the corresponding amounts for the
applicable period or periods in the Approved Plan. The monthly and quarterly
financial statements referred to in clauses (B) and (C) below may be subject to
normal year-end audit adjustments. On an annual basis (or more frequently, if
required by law or if required by any Member for purposes of reporting under the
Securities Exchange Act of 1934, Regulation S-X), the Company’s financial
statements shall be audited or otherwise reviewed by the Company’s Accountants.

 

  (A)

As soon as practicable following the end of each Fiscal Year (and in any event
not later than *** after the end of such Fiscal Year), a balance sheet of the
Company as of the end of such Fiscal Year and the related statements of
operations, Members’ Capital Accounts (and Unreturned Capital Contributions) and
changes therein, and cash flows for such Fiscal Year, together with appropriate
notes to such financial statements, all

 

48



--------------------------------------------------------------------------------

 

of which shall be audited and certified by the Accountants, and in each case, to
the extent the Company was in existence, setting forth in comparative form the
corresponding figures for the immediately preceding Fiscal Year (in the case of
the balance sheet) and the two (2) immediately preceding Fiscal Years (in the
case of the statements).

 

  (B) As soon as practicable following the end of each of the first three fiscal
quarters of each Fiscal Year (and in any event not later than *** after the end
of each such fiscal quarter), a balance sheet of the Company as of the end of
such fiscal quarter and the related statements of operations, Members’ Capital
Accounts (and Unreturned Capital Contributions) and changes therein, and cash
flows for such fiscal quarter and for the Fiscal Year to date, in each case, to
the extent the Company was in existence, setting forth in comparative form the
corresponding figures for the prior Fiscal Year’s fiscal quarter and interim
period corresponding to the fiscal quarter and interim period just completed.

 

  (C) As soon as practicable following the end of each the first two calendar
months of each fiscal quarter (and in any event not later than *** after the end
of such calendar month), a balance sheet as of the end of such month and
statements of operations for the interim period through such month and the
monthly period then ended.

 

  (D) The quarterly or monthly statements described in clauses (B) and (C) above
shall be accompanied by a written certification of the lead financial manager of
the Company (or if none, the General Manager) that such statements have been
prepared in accordance with GAAP or this Agreement, as the case may be.

(c) Proprietary Information. Notwithstanding anything to the contrary in this
Section 14.2, and except as otherwise expressly set forth in this Agreement, a
Member other than the Initial Members shall only have access to such information
regarding the Company as is required by applicable law and shall not have access
for such time as the Board deems reasonable to such information relating to the
Company’s business which the Board reasonably believes to be in the nature of
trade secrets or other information the disclosure of which the Board in good
faith believes is not in the best interest of the Company or could damage the
Company or its business or which the Company is required by law or by agreement
with another Person to keep confidential.

 

49



--------------------------------------------------------------------------------

14.3 Entire Agreement; Amendments. This Agreement, and any annexes, schedules or
exhibits hereto, and the other Transaction Agreements delivered herewith, which
incorporate all prior understandings relating to the subject matter hereof and
thereof, set forth the entire agreement of the parties hereto with respect to
the matters set forth herein and therein and supersede any prior agreement or
understanding among or between them with respect to such subject matters. In no
event shall this Agreement be modified or amended without the Supermajority
Approval of the Members under Section 5.6, whether such amendment or
modification is effected through an amendment adopted under this paragraph,
through a merger or consolidation, or otherwise; provided, however, that if and
to the extent that any modification or amendment to this Agreement has a
disproportionally adverse effect on the Class C Members when compared to the
effect on the Class A Members and Class B Members, such modification or
amendment shall require the approval of each of the Initial Members; provided
further that any amendment to Sections 5.6(vi) or 5.6A, or Articles XII or XIII
shall require approval of all of the Initial Members.

14.4 [Intentionally Omitted]

14.5 Notices. Any notice or request specifically provided for or permitted to be
given under this Agreement must be in writing, but may be served by depositing
the same in the mail, addressed to the party to be notified, postage prepaid,
and registered or certified, with a return receipt requested. Notice given by
registered mail or certified mail shall be deemed delivered and effective on the
date of delivery as shown on the return receipt. Notice may be served by hand
delivery, courier service, telegram or transmission by telecopier, but shall be
deemed delivered and effective as of the time of actual delivery thereof to the
addressee and, in the case of notice by telecopier, when confirmation of receipt
is obtained by the addressee. For purposes of notice, the addresses of the
Members and the Company shall be as set forth in Annex A hereto.

14.6 Waiver. The failure of a party to insist upon strict performance of any
provision hereof, at any time or for any period of time, shall not constitute a
waiver of, or estoppel against asserting, the right to require such performance
in the future nor shall a waiver or estoppel with respect to a later breach of a
similar nature or otherwise be inferred from such failure.

14.7 Successors and Assigns. This Agreement shall apply to, and shall be binding
upon, the parties hereto, their respective permitted successors and assigns, and
all Persons claiming by, through, or under any of the aforesaid Persons.

14.8 Cumulative Rights. The rights and remedies provided by this Agreement are
cumulative, and the use of any right or remedy by any party shall not preclude
or waive its rights to use any or all other remedies.

14.9 Further Assurances. Each party agrees to execute (and acknowledge, if
requested) and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions, conditions and purposes of this
Agreement and all the transactions contemplated by this Agreement and all other
agreements delivered in connection herewith.

 

50



--------------------------------------------------------------------------------

14.10 Governing Law. The Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to the
conflict of laws principles thereof.

14.11 Severability. If any term or provision of this Agreement or the
application thereof to any party or set of circumstances shall, in any
jurisdiction and to any extent, be finally held invalid or unenforceable, such
term or provision shall only be ineffective as to such jurisdiction, and only to
the extent of such invalidity or unenforceability, without invalidating or
rendering unenforceable any other terms or provisions of this Agreement, and the
parties hereto shall negotiate in good faith a substitute provision which comes
as close as possible to the invalidated or unenforceable term or provision, and
which puts each party in a position as nearly as comparable as possible to the
position it would have been in but for the finding of invalidity or
unenforceability, while remaining valid and enforceable.

14.12 Construction. The headings in this Agreement are inserted for convenience
and identification only and are not intended to describe, interpret, define or
limit the scope, extent or intent of this Agreement or any provision hereof.
Whenever the context requires, the gender of all words used in this Agreement
shall include the masculine, feminine and neuter and the number of all words
shall include the singular and the plural. This Agreement will be construed
simply according to its fair meaning and not strictly for or against any party.
Each of the parties hereto acknowledges and agrees that it has been represented
by counsel and has fully considered the language, terms and provisions of this
Agreement and, as such, no rule of construction requiring interpretation against
the draftsperson will apply in the interpretation of this Agreement.

14.13 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all the parties hereto had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same document.

14.14 No Third Party Rights. Nothing herein expressed or implied shall confer
upon any of the employees of any Member, the Company or any of their Affiliates,
any rights or remedies, including without limitation, any rights to employment
or continued employment, for any specified period, of any nature or kind
whatsoever under or by reason of this Agreement.

14.15 Expenses.

(a) Except for various expenses included in the Capital Contributions of the
Initial Members pursuant to Article II and the Shared Costs (as set forth below
in Section 14.15(b)), each Member shall bear the full costs and expenses
incurred by it and its Affiliates (including, without limitation, legal fees,
fees of other advisors and travel and labor costs) in connection with the
negotiation, preparation and execution of the Transaction Agreements and the
consummation of the transactions contemplated by the Transaction Agreements
(“Individual Costs”). Such Individual Costs will not be eligible for
reimbursement from the Company.

(b) The Initial Members agree that the legal costs of the initial preparation
and drafting of this Agreement as set forth on Schedule 14.15 attached hereto
(the “Shared Costs”) shall be paid by the Company on the Effective Date out of
the cash proceeds received by the

 

51



--------------------------------------------------------------------------------

Company for the initial issuance of Interests to the Initial Members hereunder,
unless such Shared Costs have been paid previously by HTI, in which case the
Company shall reimburse HTI, on the Effective Date for the amount of such Shared
Costs out of the cash proceeds received by the Company for the initial issuance
of Interests to the Initial Members hereunder.

14.16 Public Announcements. Neither any Member or any of its Affiliates or the
Company shall make a public announcement or press release with respect to the
Company or this Agreement without the written consent of HTI and QC, except as
may be required by law, rule or regulation and if so required the party making
such public announcement or press release shall use its commercially reasonable
efforts to provide the other Members with a reasonable opportunity for review
and comment in advance of its release. The parties recognize that each of HTI,
QC and AMAC may be required to disclose this agreement as a “Material
Agreement”, in the reasonable determination of such party in consultation with
their legal counsel, and, as such, may need to file it with the Securities and
Exchange Commission, subject to an appropriate confidential treatment request as
will be generated by such Initial Member in consultation with the other Initial
Members.

14.17 Conversion to Corporate Form.

(a) In the event that the Board shall determine that the business of the Company
should be conducted in the form of a corporation rather than a limited liability
company (and such determination receives the Supermajority Approval of the
Members), the Board shall have the power to convert the Company into a
corporation or take such other action as they may deem advisable in light of
such changed conditions, including, without limitation, creating one or more
Subsidiaries of the Company and contributing to such Subsidiaries any or all of
the assets and liabilities of the Company and distributing the capital stock of
such Subsidiary or Subsidiaries pro rata to the Members, or causing the Members
to contribute their Interests into a corporation. In connection with any such
incorporation of the Company, the Members shall receive, in exchange for their
Interests and related Units, shares of capital stock of such corporation or its
Subsidiaries having the same relative economic interest in such corporation or
Subsidiaries as is set forth in this Agreement as among the holders of Interests
in the Company (as if such exchange were being made in connection with a Capital
Event hereunder), subject in each case to modifications to conform to the
provisions set forth in the Delaware General Corporation Law. At the time of
such conversion, the Members shall enter into a mutually acceptable shareholders
agreement.

(b) In the event that the Members agree to convert the Company to a corporation
pursuant to Section 14.17(a), the Members agree to use commercially reasonable
efforts to structure such conversion in a tax efficient manner. All forms of a
certificate or articles of incorporation, by-laws, stockholders’ agreement and
any other governing documents proposed to be established for such corporation
and its Subsidiaries, if any, must be Approved by Supermajority Approval of the
Members. In addition, each of the Members agrees to take all action necessary
with respect to their Units and Interests in order to approve any conversion to
corporate form that has been Approved by Supermajority Approval of the Members
in accordance with this Section 14.17.

 

52



--------------------------------------------------------------------------------

14.18 Certificates of Units.

(a) Every Member’s Units shall be represented by a certificate or certificates,
provided that the Board may provide by resolution or resolutions that some or
all of any or all classes or series of Units shall be uncertificated. Any such
resolution shall not apply to Units represented by a certificate until such
certificate is surrendered to the Company. Notwithstanding the adoption of such
a resolution by the Board, every holder of Units represented by certificates
and, upon request, every holder of uncertificated Units shall be entitled to
have a certificate signed by, or in the name of, the Company by the General
Manager, or the President or a Vice President, and by the Treasurer or the
Secretary of the Company, or as otherwise permitted by law, representing the
number of Units registered in certificate form. Any or all the signatures on the
certificate may be a facsimile signature.

(b) Transfers of Units shall be made on the books of the Company by the holder
of the Units in person or by such holder’s attorney upon surrender and
cancellation of certificates for a like number of Units, or as otherwise
required by law or provided by this Agreement with respect to uncertificated
Units.

(c) No certificate evidencing Units shall be issued in place of any certificate
alleged to have been lost, stolen or destroyed, except upon production of such
evidence of such loss, theft or destruction and upon delivery to the Company of
a bond of indemnity in such amount, upon such terms and secured by such surety,
as the Board in its discretion may require.

(d) Each certificate evidencing Units shall bear the following legend on the
face thereof:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS UNDER
A LIMITED LIABILITY COMPANY AGREEMENT A COPY OF WHICH IS ON FILE WITH, AND MAY
BE OBTAINED UPON WRITTEN REQUEST TO, THE SECRETARY OF THE COMPANY. NO TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) IN ACCORDANCE WITH THE
PROVISIONS OF SUCH LIMITED LIABILITY COMPANY AGREEMENT AND (B) PURSUANT TO A
REGISTRATION STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER. THE HOLDER OF THIS
CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE
PROVISIONS OF SUCH LIMITED LIABILITY COMPANY AGREEMENT.

(e) Upon the sale of any Units pursuant to an Initial Public Offering or upon
the termination or expiration of the transfer restrictions under this Agreement,
the certificates representing such Units shall be replaced, at the expense of
the Company, with certificates or instruments not bearing the applicable legend
or legends required by this Section 14.18.

(f) Until such time as the certificates or instruments evidencing Units are no
longer required to bear either of the legends contained in Sections 14.18(d)
above, each Member agrees and undertakes to cause each transferee thereof to
agree that it will not Transfer any Units except (i) pursuant to an Initial
Public Offering or (ii) pursuant to the terms of this Agreement.

 

53



--------------------------------------------------------------------------------

14.19 Registered Members. Except as expressly required by applicable law, the
Company will be entitled to treat the holder of record of an Interest in the
Company as the holder in fact thereof and will not be bound to recognize any
equitable or other claim to or interest in such Interest on the part of any
other Person, whether or not the Company has express or other notice thereof.

ARTICLE XV

SUBMISSION TO JURISDICTION; WAIVERS

15.1 Submission To Jurisdiction; Waivers.

(a) Each party to this Agreement hereby irrevocably and unconditionally, with
respect to any matter or dispute (which after good faith efforts by the
interested parties to resolve such dispute in a mutually satisfactory manner,
including, if applicable, the dispute resolution provisions of Article VI, has
not been so resolved) arising under, or in connection with, this Agreement:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of Delaware, the courts of the United States of America for the District
of Delaware, and appellate courts from any thereof (and covenants not to
commence any legal action or proceeding in any other venue or jurisdiction);

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action will be in accordance
with the laws of the State of Delaware;

(iv) waives in connection with any such action any and all rights to a jury
trial; and

(v) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law.

(b) Each party to this Agreement agrees that notwithstanding any other remedy
available at law or in equity for any breach of this Agreement, the parties
hereto shall be

 

54



--------------------------------------------------------------------------------

entitled to specific performance and injunctive or other equitable relief as a
remedy for any such breach. Such remedy shall not be deemed to be the exclusive
remedy for breach of this Agreement, but shall be in addition to all other
remedies available at law or in equity to the parties hereto.

ARTICLE XVI

DEFINITIONS

16.1 Definitions.

(a) As used herein the following terms shall have the meanings set forth below:

“Acceptance Notice” shall have the meaning specified in Section 8.2(b).

“Accountants” shall mean the Initial Accountants and any such successor firm of
nationally recognized independent certified public accountants that, as of such
time, has been appointed by the Board as the accountants for the Company
pursuant to Section 5.5.

“Adjusted Capital Account” means the Capital Account maintained for each Member
as of the end of each Fiscal Year or other taxable period, (a) increased by any
amounts that such Member is obligated to restore under the standards set by
Regulations Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to restore
under Regulations Sections 1.704-2(g) and 1.704-2(i)(5)) and (b) decreased by
(i) the amount of all losses and deductions that, as of the end of such Fiscal
Year or taxable period, are reasonably expected to be allocated to such Member
in subsequent years under Sections 704(e)(2) and 706(d) of the Code and
Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such Fiscal Year or taxable period, are reasonably
expected to be made to such Member in subsequent years in accordance with the
terms of this Agreement or otherwise to the extent they exceed offsetting
increases to such Member’s Capital Account that are reasonably expected to occur
during (or prior to) the year in which such distributions are reasonably
expected to be made (other than increases as a result of a minimum gain
chargeback pursuant to Section 3.4(b) or (c)). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

“Affiliate” shall mean with respect to any Person, any other Person that, either
directly or indirectly, through one or more agents, nominees, intermediaries,
trusts, or other arrangements, whether formal or informal, controls, is
controlled by or is under common control with that Person. The term “control”
shall mean the possession, directly or indirectly, of the power to either
(i) vote more than fifty percent (50%) of the securities having ordinary voting
power for the election of directors (or comparable positions in the case of
partnerships and limited liability companies), or (ii) direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

“Agreement” shall mean this Limited Liability Company Agreement, as the same may
be further amended, supplemented or otherwise modified from time to time.

 

55



--------------------------------------------------------------------------------

“AMAC” shall have the meaning set forth in the preamble to this Agreement.

“AMAC Reseller Agreement” shall have the meaning set forth in Section 7.1(d).

“Approved Plan” shall mean the Business Plan attached hereto as Exhibit C and
any modification thereto that is Approved by the Supermajority Approval of the
Board.

“Approval”, “Approve” or “Approved” shall mean the approval by vote either by
phone or in person at a Members’ meeting or a Board meeting, or by written
consent of the Members or the Board, in each case, pursuant to the provisions of
Articles IV and V.

“Assessment” shall have the meaning specified in Section 8.5.

“Bankrupt Member” shall have the meaning specified in Section 12.1(a).

“Board” shall have the meaning specified in Section 5.2.

“Business” shall have the meaning specified in Section 1.6(a).

“Business Day” shall mean any day that is not a Saturday, a Sunday or any other
day on which banks are required by law to be closed in the City of New York.

“Business Plan” shall have the meaning specified in Section 5.13.

“Buyer” shall have the meaning specified in Section 2.8.

“Capital Account” shall have the meaning specified in Section 3.1.

“Capital Contributions” shall mean those contributions of cash, the agreed fair
market value of other assets (net of liabilities) contributed to the capital of
the Company by the Members and, for purposes of Sections 2.1(a), 3.3(c) and
13.1(c), the allocations made pursuant to Section 3.6. Contributions shall be
taken into account as Capital Contributions only to the extent they have
actually been made, or in the case of services, actually performed.

“Capital Event” shall mean (i) the sale, exchange or other disposition of all or
substantially all of the assets of the Company, (ii) the sale, exchange or other
disposition of all or substantially all of the Units, or (iii) any merger,
consolidation or other business combination transaction involving the Company
(other than a transaction in which the holders of the Units continue to own a
majority of the total voting power represented by the ownership interests of the
surviving entity in such transaction.

“Capital Event Distribution” shall mean a distribution in connection with a
Capital Event.

“Certificate of Formation” shall have the meaning specified in Section 1.1.

“Class” shall mean the classes of Units into which Interests may be classified
or divided from time to time pursuant to the provisions of this Agreement.

“Class A Directors” shall have the meaning specified in Section 5.3(a).

 

56



--------------------------------------------------------------------------------

“Class A Member” shall mean any Member holding one or more Class A Units, in its
capacity as such.

“Class A Unit” shall mean any Unit classified as such pursuant to the provisions
of this Agreement.

“Class B Directors” shall have the meaning specified in Section 5.3(a).

“Class B Member” shall mean any Member holding one or more Class B Units, in its
capacity as such.

“Class B Unit” shall mean any Unit classified as such pursuant to the provisions
of this Agreement.

“Class C Director” shall have the meaning specified in Section 5.3(a).

“Class C Member” shall mean any Member holding one or more Class C Units, in its
capacity as such.

“Class C Unit” shall mean any Unit classified as such pursuant to the provisions
of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall mean, LIFECOMM LLC, a Delaware limited liability company,
together with its successors by conversion, merger, consolidation or sale of all
or substantially all of the assets of the Company.

“Conditional Transfer Notice” shall have the meaning specified in
Section 8.2(a).

“Contribution Cure Period” shall have the meaning specified in Section 12.1(a).

“Conversion Period” shall have the meaning specified in Section 12.1(c).

“Convertible Securities” shall have the meaning specified in Section 5.5(iv).

“Cure Periods” shall have the meaning specified in Section 12.1(a).

“Damages” shall have the meaning specified in Section 10.1.

“Declining Member” shall have the meaning specified in Section 8.2(c).

“Defaulting Party” shall have the meaning specified in Section 2.9(b).

“Delaware LLC Act” shall mean the Delaware Limited Liability Company Act, 6
Del. C. §§ 18-101, et seq., as it may be amended from time to time, and any
successor to such statute.

“Designated Officers” shall have the meaning specified in Section 6.1(b) and
shall consist of the following individuals: *** for HTI, *** for QC and *** for
AMAC.

 

57



--------------------------------------------------------------------------------

“Director” shall mean a member of the Board appointed and serving in accordance
with the provisions of Article V.

“Dispute” shall have the meaning specified in Section 6.1.

“Dissolution Notice” shall have the meaning specified in Section 12.1(a).

“Dissolution Notice Deadline” shall have the meaning specified in
Section 12.1(a).

“Distribution Policy” shall have the meaning specified in Section 3.2(a)(ii).

“Dragging Member” and “Dragging Members” shall have the meaning specified in
Section 8.3.

“Effective Date” shall have the meaning specified in the preamble of this
Agreement.

“Exchange” shall have the meaning specified in Section 8.5.

“Exchange Value” shall have the meaning specified in Section 8.5.

“Exchanging Member” and “Exchanging Members” shall have the meaning specified in
Section 8.5.

“Excluded Securities” shall have the meaning specified in Section 2.8(f).

“Executive Management Team” shall have the meaning specified in Section 5.9(b).

“Fiscal Year” shall mean the calendar year and shall include any partial fiscal
year at the beginning and at the end of the term of the Company.

“Funding Period 1” means the Effective Date through the *** anniversary thereof,
inclusive.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“General Manager” shall mean, at any time, the chief executive officer of the
Company as appointed by HTI pursuant to Section 5.9(b) and, if none, then the
Board will act (by majority vote) as the General Manager.

“Gross Asset Value” shall mean, with respect to any asset, the asset’s adjusted
basis for Federal income tax purposes, except as follows:

(i) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the fair market value of such asset at the time it is accepted
by the Company, unreduced by any liability secured by such asset, as determined
by the Board;

(ii) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective fair market values, unreduced by any liabilities secured by
such assets, as

 

58



--------------------------------------------------------------------------------

determined by the Board, as of the following times: (a) the acquisition of an
additional interest in the Company by any new or existing Member in exchange for
more than a de minimis capital contribution, or the grant of an interest in the
Company (other than a de minimis interest) as consideration for the provision of
services to or for the benefit of the Company by an existing Member acting in a
Member capacity, or by a new Member acting in a Member capacity or in
anticipation of being a Member; (b) the relinquishment of an Interest (or any
part thereof) to the Company; (c) the distribution by the Company to a Member of
more than a de minimis amount of property as consideration for an interest in
the Company; and (d) the liquidation of the Company within the meaning of Treas.
Regs. § 1.704-1(b)(2)(ii)(g); provided, however, that except to the extent
otherwise provided in this Agreement adjustments pursuant to clauses (a),
(b) and (c) above shall be made only if the Board reasonably determines that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company;

(iii) The Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the fair market value of such asset, unreduced by any
liability secured by such asset, on the date of distribution as determined by
the Board; and

(iv) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treas. Regs. § 1.704-1(b)(2)(iv)(m) and Section 11.4(f) and Section 11.4(g)
hereof; provided, however, that Gross Asset Values shall not be adjusted
pursuant to this paragraph (iv) to the extent the Board reasonably determines
that an adjustment pursuant to paragraph (ii) hereof is necessary or appropriate
in connection with a transaction that would otherwise result in an adjustment
pursuant to this paragraph (iv).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraphs (i), (ii), or (iv) hereof, such Gross Asset Value shall thereafter be
adjusted by the depreciation taken into account with respect to such asset for
purposes of computing Net Profits and Net Losses.

For purposes of clause (ii) of this definition of “Gross Asset Value”, the
making of any contribution described in Section 2.2(b) or 2.3(c) shall
constitute the acquisition of an additional interest in the Company for more
than a de minimis capital contribution.

“HTI” shall have the meaning set forth in the preamble to this Agreement.

“HTI Infrastructure Access Agreement” shall have the meaning specified in
Section 7.1(a).

“Indemnifying Party” shall have the meaning specified in Section 10.2.

“Indemnitee” shall have the meaning specified in Section 5.12.

“Individual Costs” shall have the meaning specified in Section 14.15(a).

“Initial Accountants” shall mean PricewaterhouseCoopers.

 

59



--------------------------------------------------------------------------------

“Initial Members” shall mean HTI, QC and AMAC and their Permitted Transferees
(except as otherwise set forth in Section 8.1(f)), so long as such Initial
Member and/or its Permitted Transferees own, in the aggregate, at least *** of
the number of Units owned by the Initial Member on the Effective Date (as
adjusted for conversions, Unit splits and the like, but without taking into
account any dilution as a result of the issuance of additional Units by the
Company).

“Initial Public Offering” shall mean the initial offer for sale of Securities
pursuant to an effective registration statement filed under the Securities Act
which results in an active trading market in such Securities (it being
understood that such an active trading market shall be deemed to exist if, among
other things, such Securities are listed on the NASDAQ Stock Market or another
national securities exchange).

“Integrated Action Team” shall have the meaning specified in Section 6.1(a).

“Interest” shall mean a limited liability company interest in the Company as
provided in this Agreement and under the Delaware LLC Act and includes any and
all rights and benefits to which the holder of such Interest may be provided
under this Agreement, together with all obligations of such Person to comply
with the terms and provisions of this Agreement. Interests shall be expressed as
a number of Units. Interests shall also include any Securities which are
convertible into or exchangeable or redeemable for Units of the Company.

“Liabilities” shall have the meaning specified in Section 5.11.

“Liquidator” shall have the meaning specified in Section 13.1(b).

“Liquidity Demand Notice” shall have the meaning specified in Section 8.5.

“Liquidity Event” shall have the meaning specified in Section 8.5.

“Material Adverse Effect” shall mean any circumstance, change, event,
transaction, loss, failure, effect or other occurrence that is, or is reasonably
likely to be, materially adverse to (i) the business, operations, condition
(financial or otherwise), assets, liabilities or results of operations of
(x) the applicable Member together with its Affiliates, if any, taken as a whole
or (y) the Company or (ii) the applicable Member’s ability to perform its
obligations under the Transaction Agreements.

“Material Terms” shall have the meaning specified in Section 8.4(a).

“Member” shall mean a Person (a) (i) who is listed as a Member on Annex A hereto
as of the date hereof, (ii) who is a transferee of an Interest in accordance
with the provisions of Article VIII or (iii) to whom a new Interest is issued
pursuant to Section 2.8 and (b) who has not resigned or withdrawn as a Member or
been dissolved. Reference to a “Member” shall be to any one of the Members.

“Mobile PERS” shall have the meaning specified in Section 1.6(a).

 

60



--------------------------------------------------------------------------------

“Mobile PERS ***” means any entity that ***, and whose *** is specifically ***
in the Territory. For the avoidance of doubt, a Mobile PERS *** shall not
include a *** Company’s mobile cellular personal emergency response products or
services. Solely for purposes of this definition of “Mobile PERS *** means
developing the elements of, and ***.

“Non-Transferring Member” shall have the meaning specified in Section 8.2(a).

“Notice of Pre-Approved Capital Call” shall have the meaning specified in
Section 2.9(a).

“Notice of Proposed Issuance” shall have the meaning specified in Section 2.8.

“Observer” shall have the meaning specified in Section 5.3(a).

“Offered Interests” shall have the meaning specified in Section 2.8.

“Offered Units” shall have the meaning specified in Section 8.2(a).

“Ordinary Distributions” means distributions of Company’s cash on hand and other
assets from time to time as set forth in Section 3.3(a). Ordinary Distributions
shall exclude Capital Event Distributions.

“Other Parties” shall have the meaning specified in Section 10.2.

“Over-Allotment Notice” shall have the meaning specified in Section 8.2(b).

“Over-Allotment Period” shall have the meaning specified in Section 8.2(b).

“Oversubscription Notice” shall have the meaning specified in Section 2.8(d).

“Percentage Interest” shall mean, with respect to any Member, the fraction
expressed as a percentage determined by dividing the number of Units owned by
such Member by the total number of Units then issued and outstanding (excluding
Units in the Company’s treasury (if any)). The Percentage Interests of the
Members at any time will be determined by reference to Annex A and shall be
subject to adjustment as specified in Section 2.1(c) and as otherwise set forth
in this Agreement.

“Permitted Transferee” shall have the meaning specified in Section 8.1(f).

“Person” shall mean any individual, corporation, limited liability company,
partnership, firm, joint venture, association, trust, joint stock company,
unincorporated organization or other entity.

“Pre-Approved Capital Call” shall have the meaning specified in Section 2.9(a).

“Profits” and “Losses” means, for each Fiscal Year or other taxable period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a), and for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss,
with the following adjustments:

(i) Any income of the Company exempt from federal income tax and not otherwise
taken into account in computing Profits or Losses pursuant to this definition
shall be added;

 

61



--------------------------------------------------------------------------------

(ii) Any items of expenditure of the Company described in Code
Section 705(a)(2)(B) or items of expenditure treated as Code
Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this definition, shall be subtracted;

(iii) In the event the Gross Asset Value of any property is adjusted pursuant to
clauses (i), (ii), or (iii) of that definition, the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such
property for purposes of computing Profits or Losses;

(iv) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(v) In lieu of the depreciation, amortization, or cost recovery deductions
allowable in computing taxable income or loss, there shall be taken into account
the depreciation computed based upon the adjusted book value of the property.

(vi) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or Code Section 743(b) is required pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for purposes of
computing Profits or Losses;

Notwithstanding any other provision of this definition, any items which are
specially allocated pursuant to Sections 3.4, 3.5 and 3.6 shall not be taken
into account in computing Profits or Losses.

“Property” shall mean all right, title and interest of the Company in and to all
or any portion of the assets of the Company and any property (real or personal)
or estate acquired in exchange therefor or in connection therewith.

“Proportionate Share” shall have the meaning specified in Section 2.8.

“Proposed Sale” shall have the meaning specified in Section 8.4.

“Proposed Units” shall have the meaning specified in Section 8.4.

 

62



--------------------------------------------------------------------------------

“Proposing Member” and “Proposing Members” shall have the meaning specified in
Section 8.4.

“Proposing Transferor” shall mean an Initial Member which intends to Transfer
its Units in accordance with the provisions of Section 8.2(a).

“Purchasing Member” shall have the meaning specified in Section 8.2(b).

“QC” shall have the meaning set forth in the preamble to this Agreement.

“QC Services Agreement” shall have the meaning set for in Section 7.1(c).

“QC Know-How License Agreement” shall have the meaning set forth in
Section 7.1(b).

“Regulations” means the U.S. Income Tax Regulations of the Department of the
Treasury, including Temporary Regulations, promulgated under the Code, as such
Regulations may be amended (including corresponding provisions of succeeding
regulations).

“Regulatory Allocations” shall have the meaning specified in Section 3.6.

“Remaining Offered Interests” shall have the meaning specified in
Section 2.8(d).

“Remaining Offered Units” shall have the meaning specified in Section 8.2(b).

“Remaining Tag-Along Units” shall have the meaning specified in Section 8.4(c).

“Representatives” shall have the meaning specified in Section 14.1(b).

“Request” shall have the meaning specified in Section 8.4(a).

“Resolution Request” shall have the meaning specified in Section 6.2(a).

“Restricted Period” shall have the meaning specified in Section 8.1(a).

“Right of First Offer” shall have the meaning specified in Section 8.2(a).

“Securities” shall mean shares of common stock or other equity securities of the
Company.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Shared Costs” shall have the meaning specified in Section 14.15(b).

“Subsidiary” shall mean, as to any Person, any other Person of which shares of
stock or other ownership interest having ordinary voting power (other than stock
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such Person, are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

 

63



--------------------------------------------------------------------------------

“Supermajority Approval” shall mean (i) with respect to the Board, the Approval
of *** Directors and (ii) with respect to the Members, the Approval of Members
holding an aggregate Percentage Interest in excess of ***; provided that in the
event that either of HTI or QC cease to own at least *** of the respective
number of Units owned by each such Initial Member on the Effective Date (as
adjusted for conversions, Unit splits and the like), Supermajority Approval
shall be deemed to mean, with respect to the Board, Approval of a majority of
the Directors of the Board with respect to the Board and, with respect to the
Members, the Approval of Members holding an aggregate Percentage Interest in
excess of ***.

“Tag-Along Members” shall have the meaning specified in Section 8.4(a).

“Tag-Along Notice” shall have the meaning specified in Section 8.4(a).

“Tag-Along Units” shall have the meaning specified in Section 8.4(c).

“Tax Distributions” shall have the meaning specified in Section 3.2(b).

“Tax Matters Member” shall have the meaning specified in Section 11.1(a).

“***Period” shall have the meaning specified in Section 2.8.

“Territory” shall mean the United States of America, ***.

“Third Party Investors” shall have the meaning set forth in Section 2.7.

“*** Period” shall have the meaning set forth in Section 8.2(b).

“Transaction Agreements” shall mean the Certificate of Formation, this
Agreement, the HTI Infrastructure Access Agreement, the HTI Services Agreement,
the QC Know-How License Agreement, the QC Services Agreement and the AMAC
Reseller Agreement.

“Transfer” shall have the meaning specified in Section 8.1(b).

“Transfer Price” shall mean the price stated in a Transfer Notice (which price
must be payable solely in cash) and is the cash price at which a Proposing
Transferor offers to Transfer each of his Offered Units.

“Transferring Member” shall have the meaning specified in Section 12.5(b).

“Unit” shall mean a fractional share of the Interests of all Members holding
Units of such Class. The Classes and number of Units outstanding and the holders
thereof are set forth on Annex A, as such Annex may be amended from time to time
pursuant to the terms of this Agreement.

“Unreturned Capital Contributions” shall mean, with respect to a Member, an
amount (not less than zero) equal to the excess of such Member’s aggregate
Capital Contributions as of the time of determination over the amount of cash
and Gross Asset Value of property previously distributed to the Member prior to
such time pursuant to Article III.

 

64



--------------------------------------------------------------------------------

“Wind-Up Event” shall have the meaning specified in Section 12.1(a).

“Wind-Up Event Notice” shall have the meaning specified in Section 12.1(a).

“Withheld Taxes” shall have the meaning specified in Section 3.9.

“Withholding Loan” shall have the meaning specified in Section 3.9.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, subsection, annex,
schedule and exhibit references are to this Agreement unless the context shall
otherwise require.

 

65



--------------------------------------------------------------------------------

[Signature page to LLC Agreement]

IN WITNESS WHEREOF, the Members have executed this Limited Liability Company
Agreement as of the day first written above.

 

HUGHES TELEMATICS, INC.

By

 

/s/ Jeffrey A. Leddy

 

Name:

  Jeffrey A. Leddy  

Title:

  CEO

 

QUALCOMM INCORPORATED

By

 

/s/ David E. Wise

 

Name:

  David E. Wise  

Title:

  SVP Finance & Strategy

 

AMERICAN MEDICAL ALERT CORP. By  

/s/ Jack Rhian

  Name:   Jack Rhian   Title:   CEO



--------------------------------------------------------------------------------

Annex A

MEMBERS OF THE COMPANY

 

Members

  

Class and

Number of

Units Owned

HUGHES Telematics, Inc.

 

2002 Summit Boulevard, Suite 1800

Atlanta, Georgia 30319

 

Attention: Jeffrey Leddy

 

Facsimile: (404) 573-5824

 

with a copy to: General Counsel

 

and a copy to:

   A:        ***



--------------------------------------------------------------------------------

QUALCOMM INCORPORATED

 

5775 Morehouse Drive

 

San Diego, CA 92121-2779

 

Attention: Paul Fiskness

 

Facsimile: (858) 658-2503

 

with a copy to: Paul Hedtke

 

and a copy to: General Counsel

   B:        ***

American Medical Alert Corp.

 

36-36 33rd Street, Suite 103

 

Long Island City, New York 11106

 

Attention: Jack Rhian

 

Facsimile: (516) 394-2701

 

with a copy to:

Allan Grauberd, Esq.

Moses & Singer, LLP

405 Lexington Ave

New York, NY 10174

Facsimile: (917) 206-4381

   C:        ***

For purposes of notice, the address of the Company shall be as follows:

LIFECOMM LLC

2002 Summit Boulevard, Suite 1800

Atlanta, GA 30319

Attention: General Manager

Facsimile: (404) 573-5824



--------------------------------------------------------------------------------

Schedule 1

Description of Pre-closing and Post-closing

Non-Cash Capital Contributions of the Initial Members

Section 1.

A. QC’s Initial Contributions: QC’s initial *** non-cash contribution to the
Company shall be in accordance with the Business Plan and shall include the
Licensed Know How as defined and described in the QC Know-How License Agreement.

B. QC Subsequent Contributions: QC’s subsequent non-cash contribution to the
Company consists of access to Qualcomm engineering and certain other resources
at a *** per man-hour relating to such services until the aggregate value of
non-cash contribution of services to the Company totals ***) in accordance with
the terms and conditions, including without limitation any timetable, set forth
in the QC Services Agreement and any associated statement of work. QC shall be
entitled to credit for in-kind contributions pursuant to Section 2.3(c) of the
LLC Agreement in an amount equal to *** set forth in Exhibit C (as such Exhibit
C may be amended from time to time by QC to include additional categories of
personnel providing services under the QC Services Agreement) to the QC Services
Agreement ***. Qualcomm shall provide such services to the Company in accordance
with the terms and conditions, including without limitation any timetable, set
forth in the QC Services Agreement and any associated statement of work.

Section 2.

A. HTI’s Initial Contributions: HTI’s initial $10,500,000 non-cash contribution
to the Company shall be in accordance with the Business Plan and shall include
access to and adaptation of its “Telematics Platform” and organizational
infrastructure that will become the basis for the Operational Support System and
Business Support Systems (OSS/BSS) with the OSS Capabilities and BSS
Capabilities as defined and described in the HTI Infrastructure Access
Agreement. HTI’s business infrastructure will provide the Company BSS functions,
including HR support, payroll, accounting, financial management and reporting in
accordance with the Business Plan and the terms and conditions of the HTI
Infrastructure Access Agreement.

B. HTI’s Subsequent Contributions: HTI’s subsequent non-cash contribution to the
Company of up to $10,900,000 consists of HTI providing the personnel to staff
certain OSS and BSS functions of the Company as described in, and in accordance
with the terms and conditions, including without limitation any timetable, set
forth in the HTI Services Agreement and any associated statement of work. This
includes the Executive Management Team during that period. HTI will also provide
engineering support services to the Company during initial development of the
Mobile PERS Solution and for a period of time following commercial launch of the
Mobile PERS solution/service and such other



--------------------------------------------------------------------------------

services as are described in the HTI Services Agreement and any associated
statement of work. HTI shall provide such services to the Company in accordance
with the terms and conditions, including without limitation any timetable, set
forth in the HTI Services Agreement and any associated statement of work.



--------------------------------------------------------------------------------

Schedule 3.1

Capital Accounts as of Effective Date

 

HUGHES Telematics, Inc.

   ***  

QUALCOMM INCORPORATED

   ***  

American Medical Alert Corp.

   ***  



--------------------------------------------------------------------------------

Schedule 5.3

Directors and Alternate Directors

 

Class A Directors:

  ***.

Alternate:

  ***

Class B Directors:

  ***

Alternates:

  ***

Class C Directors:

  ***

Alternates:

  ***



--------------------------------------------------------------------------------

Schedule 14.15

Shared Costs

*** of legal fees and costs.



--------------------------------------------------------------------------------

Exhibit A

Certificate of Formation

***



--------------------------------------------------------------------------------

Exhibit B

Company Wiring Instructions

***



--------------------------------------------------------------------------------

Exhibit C

Business Plan

***



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of                  , 201_ (this
“Assignment”), between [                                         , a
             corporation (the “Assignor”), and
                                        , a                      (the
“Assignee”).

WHEREAS, Assignor is party to that certain Limited Liability Company Agreement
of LIFECOMM LLC (the “Company”), dated as of May [12], 2010 (as amended, the
“LLC Agreement”) by and among Assignor,                                         
(“            ”) and                                          (“            ”);

WHEREAS, pursuant to the Section 8.1 of the LLC Agreement, the Assignor is
entitled to assign its rights under the LLC Agreement to the Assignee; and

WHEREAS, the Assignor desires to assign its rights under the LLC Agreement and
the Assignee wishes to assume the obligations of the Assignor under the LLC
Agreement.

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

Section 1. Defined Terms.

Capitalized terms used herein and not defined shall have the respective meanings
set forth in the LLC Agreement.

Section 2. Assignment and Assumption.

Pursuant to the Assignor’s rights under Section 8.1 of the LLC Agreement, the
Assignor hereby transfers, conveys and assigns all of its right, title and
interest in, to and under the LLC Agreement, and the Assignee hereby assumes and
shall perform, discharge and otherwise be responsible for all obligations,
responsibilities or liabilities of the Assignor under the LLC Agreement;
provided, that:

a. The Assignor and the Assignee represent for the benefit of the Company that
this Assignment is in compliance with all applicable federal and state
securities laws; and

b. To the extent required by Section 8.1(d)(iii) of the LLC Agreement, prior to
the effectiveness of this Assignment, the Assignor or the Assignee shall have
delivered the opinion required therein.



--------------------------------------------------------------------------------

Section 3. Assignment.

This Assignment shall be binding upon and inure to the benefit of the parties
hereto and their successors and permitted assigns.

Section 4. Validity.

To be valid, this Assignment must be permitted under Section 8.1 of the LLC
Agreement.

Section 5. Counterparts.

This Assignment may be executed in any number of separate counterparts
(including via facsimile), each of which shall be an original and all of which
taken together shall constitute one and the same agreement.

Section 6. Applicable Law.

THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS) OF THE STATE OF
DELAWARE.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption Agreement as of the date first above written.

 

ASSIGNOR: [INSERT NAME] By:  

 

  Name:   Title: ASSIGNEE: [INSERT NAME] By:  

 

  Name:   Title:

 

79



--------------------------------------------------------------------------------

Exhibit 7.1(a)

HTI Infrastructure Access Agreement

***

 

80



--------------------------------------------------------------------------------

Exhibit 7.1(b)

HTI Services Agreement

***

 

81



--------------------------------------------------------------------------------

Exhibit 7.1(c)

QC Know-How License Agreement

***

 

82



--------------------------------------------------------------------------------

Exhibit 7.1(d)

QC Services Agreement

***

 

83



--------------------------------------------------------------------------------

Exhibit 7.1(e)

AMAC Reseller Agreement

 

84